Exhibit 10.1


EXECUTION VERSION







Published CUSIP Number: 97179EAA8
Revolver CUSIP Number: 97179EAB6
Term Loan CUSIP Number: 97179EAC4
CREDIT AGREEMENT
Dated as of April 2, 2020
among
WORKDAY, INC.,
as the Company,
CERTAIN SUBSIDIARIES OF THE COMPANY,
as the Designated Borrowers
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Syndication Agent,
TRUIST BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
and
THE OTHER L/C ISSUERS AND LENDERS PARTY HERETO
Arranged By:
BOFA SECURITIES, INC.,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners






--------------------------------------------------------------------------------



EXECUTION VERSION
TABLE OF CONTENTS
        



PageARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
33
1.03
Accounting Terms
34
1.04
Rounding
35
1.05
Times of Day
35
1.06
Letter of Credit Amounts
35
1.07
Timing of Payment or Performance
36
1.08
Exchange Rates; Currency Equivalents
36
1.09
Additional Alternative Currencies
36
1.10
Change of Currency
37
ARTICLE II COMMITMENTS and Credit Extensions
38
2.01
Loans
38
2.02Committed Revolving Borrowings and Term Borrowings; Conversions and
Continuations of Committed Revolving Loans and Term Loans
39
2.03
Letters of Credit
41
2.04
Swing Line Loans
50
2.05
Prepayments
53
2.06
Termination or Reduction of Commitments
54
2.07
Repayment of Loans
55
2.08
Interest
56
2.09
Fees
57
2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
58
2.11
Evidence of Debt
59
2.12
Payments Generally; Administrative Agent’s Clawback
59
2.13
Sharing of Payments by Lenders
61
2.14
Increases in Aggregate Revolving Commitments
62
2.15
Cash Collateral
63
2.16
Defaulting Lenders
64
2.17
Extension of Revolving Maturity Date
67
2.18
Designated Borrowers
68
2.19
Designated Lenders
70

i



--------------------------------------------------------------------------------



ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
70
3.01
Taxes
70
3.02
Illegality
74
3.03
Inability to Determine Rates
76
3.04
Increased Costs
78
3.05
Compensation for Losses
80
3.06
Mitigation Obligations; Replacement of Lenders
81
3.07
Survival
82
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
82
4.01Conditions Precedent to Effectiveness and the Initial Credit Extensions
82
4.02
Conditions to all Credit Extensions
83
ARTICLE V REPRESENTATIONS AND WARRANTIES
84
5.01Existence, Qualification and Power
84
5.02Authorization; No Contravention
85
5.03Governmental Authorization
85
5.04Binding Effect
85
5.05Financial Statements; No Material Adverse Effect
85
5.06Litigation
86
5.07No Default
86
5.08Ownership of Property
86
5.09Environmental Compliance
86
5.10Insurance
86
5.11Taxes
86
5.12ERISA Compliance
86
5.13Margin Regulations; Investment Company Act
87
5.14Disclosure
87
5.15Compliance with Laws
88
5.16Intellectual Property; Licenses, Etc
88
5.17Solvency
88
5.18OFAC Representation
88
5.19Anti-Corruption Laws
88
5.20Affected Financial Institutions
89
5.21Covered Entities
89
5.22Representations as to Foreign Borrowers
89
ARTICLE VI AFFIRMATIVE COVENANTS
90
6.01Financial Statements
90
6.02Certificates; Other Information
91

ii



--------------------------------------------------------------------------------




6.03Notices
92
6.04Payment of Taxes
93
6.05Preservation of Existence, Etc
93
6.06Maintenance of Properties
93
6.07Maintenance of Insurance
93
6.08Compliance with Laws
93
6.09Books and Records
93
6.10Inspection Rights
94
6.11Use of Proceeds
94
6.12Sanctions and Anti-Corruption Laws
94
ARTICLE VII NEGATIVE COVENANTS
94
7.01Liens
94
7.02Indebtedness
97
7.03Fundamental Changes
98
7.04Change in Nature of Business
98
7.05Transactions with Affiliates
98
7.06Use of Proceeds
99
7.07Financial Covenant
99
7.08Sanctions
99
7.09Anti-Corruption Laws
99
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
100
8.01Events of Default
100
8.02Remedies Upon Event of Default
102
8.03Application of Funds
102
ARTICLE IX ADMINISTRATIVE AGENT
103
9.01Appointment and Authority
103
9.02Rights as a Lender
103
9.03Exculpatory Provisions
103
9.04Reliance by Administrative Agent
105
9.05Delegation of Duties
105
9.06Resignation of Administrative Agent
105
9.07Non-Reliance on Administrative Agent and Other Lenders
107
9.08No Other Duties, Etc
108
9.09Administrative Agent May File Proofs of Claim
108
9.10Collateral Matters
109
9.11Certain ERISA Matters
109
ARTICLE X CONTINUING GUARANTY
110

iii



--------------------------------------------------------------------------------




10.01Guaranty
110
10.02Rights of Lenders
110
10.03Certain Waivers
110
10.04Obligations Independent
111
10.05Subrogation
111
10.06Termination; Reinstatement
111
10.07Stay of Acceleration
111
10.08Condition of the Designated Borrowers
111
10.09Subordination
112
ARTICLE XI MISCELLANEOUS
112
11.01Amendments, Etc
112
11.02Notices; Effectiveness; Electronic Communication
114
11.03No Waiver; Cumulative Remedies; Enforcement
117
11.04Expenses; Indemnity; Damage Waiver
117
11.05Payments Set Aside
119
11.06Successors and Assigns
120
11.07Treatment of Certain Information; Confidentiality
126
11.08Right of Setoff
127
11.09Interest Rate Limitation
128
11.10Counterparts; Integration; Effectiveness
128
11.11Survival of Representations and Warranties
128
11.12Severability
128
11.13Replacement of Lenders
129
11.14Governing Law; Jurisdiction; Etc
130
11.15Waiver of Jury Trial
131
11.16No Advisory or Fiduciary Responsibility
131
11.17USA PATRIOT Act Notice
132
11.18Electronic Execution of Assignments and Certain Other Documents
132
11.19Time of the Essence
132
11.20Entire Agreement
132
11.21Acknowledgement and Consent to Bail-In of Affected Financial Institutions
133
11.22Acknowledgement Regarding Any Supported QFCs
133
11.23Judgment Currency
134













iv



--------------------------------------------------------------------------------



SCHEDULES

2.01Commitments and Applicable Percentages; L/C Commitments7.01Existing
Liens7.02Existing Indebtedness11.02Administrative Agent’s Office; Certain
Addresses for Notices





EXHIBITS

Form ofALoan NoticeBSwing Line Loan NoticeC Notice of Loan
PrepaymentD-1Revolving NoteD-2Swing Line NoteD-3Term NoteECompliance
CertificateFU.S. Tax Compliance CertificatesGAssignment and
AssumptionHDesignated Borrower NoticeIDesignated Borrower Request and Assumption
Agreement JLetter of Credit Report




v



--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into, as of April 2, 2020,
among Workday, Inc., a Delaware corporation (the “Company”), the Subsidiaries
party hereto pursuant to Section 2.18 (each, a “Designated Borrower” and
collectively the “Designated Borrowers”; the Designated Borrowers, together with
the Company, each a “Borrower” and collectively the “Borrowers”), each Lender
from time to time party hereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and the other L/C Issuers party hereto.
The Company has requested that the Lenders provide the credit facilities set
forth herein, and the Lenders are willing to do so on the terms and conditions
set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS



1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person, or (b) at least a majority of the voting stock of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.
“Additional Lender” has the meaning specified in Section 2.14(c).
“Additional Term Loan Borrowing Amount” has the meaning specified in Section
2.01(b).
“Adjustment” has the meaning specified in Section 3.03(c).
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, (a) the
Administrative Agent’s address as set forth on Schedule 11.02 with respect to
such currency, or such other address as the Administrative Agent may from time
to time notify to the Company and the Lenders in writing, and (b) the
Administrative Agent’s account with respect to such currency as separately
disclosed in writing by the Administrative Agent to the Company and the Lenders
from time to time.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution, or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.



--------------------------------------------------------------------------------



“Aggregate Revolving Commitments” means, as of any date of determination, the
Revolving Commitments of all the Revolving Lenders as of such date. The
aggregate principal amount of the Aggregate Revolving Commitments in effect on
the Closing Date is SEVEN HUNDRED FIFTY MILLION and No/100 DOLLARS
($750,000,000).
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Agreement Currency” has the meaning specified in Section 11.23.
“Alternative Currency” means each of the following currencies: Euros, Sterling,
and Canadian Dollars, together with each other currency (other than Dollars)
that is approved in accordance with Section 1.09; provided, that, for each
Alternative Currency, such requested currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or Bank of
America, in its capacity as an L/C Issuer, as the case may be, by reference to
Bloomberg (or such other publicly available service for displaying exchange
rates), to be the exchange rate for the purchase of such Alternative Currency
with Dollars at approximately 11:00 a.m. on the date two (2) Business Days prior
to the date as of which the foreign exchange computation is made; provided,
that, if no such rate is available, the “Alternative Currency Equivalent” shall
be determined by the Administrative Agent or Bank of America, in its capacity as
an L/C Issuer, as the case may be, using any reasonable method of determination
it deems appropriate in its sole discretion (and such determination shall be
conclusive absent manifest error).
“Alternative Currency Sublimit” means, as of any date of determination, an
amount equal to the lesser of (a) $375,000,000, and (b) the amount of the
Aggregate Revolving Commitments as of such date. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Anniversary Date” has the meaning specified in Section 2.17(a).
“Applicable Currency” means Dollars or any Alternative Currency that bears
interest at a rate based on an Applicable Reference Rate, as applicable.
“Applicable Foreign Borrower Documents” has the meaning specified in Section
5.22(a).
“Applicable Percentage” means: (a) in respect of the Aggregate Revolving
Commitments, with respect to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Revolving Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.16; provided, that, if the
commitment of each Revolving Lender to make Committed Revolving Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions has been terminated
pursuant to Section 8.02, or if the Aggregate Revolving Commitments have expired
or been terminated pursuant to Section 2.06(a), then the Applicable Percentage
of each Revolving Lender shall be determined based on the Applicable Percentage
of such Revolving Lender most recently in effect, giving effect to any
subsequent assignments; and (b) in respect of the Term Facility, with respect to
any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period for the Term Facility, the sum of (A) such Term Lender’s
Term Commitment at such time, plus (B) the aggregate outstanding principal
amount of such Term Lender’s Term Loans at such time (provided, that, if the
2



--------------------------------------------------------------------------------



commitment of each Term Lender to make Term Loans has been terminated pursuant
to Section 8.02, or if the Term Facility has expired or been terminated purusant
to Section 2.06(b), then the Applicable Percentage of each Term Lender shall be
determined based on the Applicable Percentage of such Term Lender most recently
in effect, giving effect to any subsequent assignments), and (ii) thereafter,
the aggregate outstanding principal amount of such Term Lender’s Term Loans at
such time. The Applicable Percentage of each Lender, after giving effect to this
Agreement (along with any amendments made hereto and any increases in the
Aggregate Revolving Commitments pursuant to Section 2.14), is set forth opposite
the name of such Lender on Schedule 2.01, as it may change from time to time in
accordance with the terms hereof.
“Applicable Rate” means, with respect to Committed Revolving Loans, Term Loans,
Swing Line Loans, the Letter of Credit Fee, the Commitment Fee and the Ticking
Fee, the following percentages per annum, based upon the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Company for the most
recently-ended four quarter period as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

Pricing LevelConsolidated Leverage RatioCommitment Fee/Ticking FeeEurocurrency
Rate Loans/Letter of Credit FeeBase Rate Loans1< 1.00 to
1.00.090%  1.000%  0.000%  2
>1.00 to 1.0 but
<2.00 to 1.0
0.125%  1.125%  0.125%  3
>2.00 to 1.0 but
<3.00 to 1.0
0.150%  1.250%  0.250%  4
>3.00 to 1.0 but
<3.50 to 1.0
0.175%  1.375%  0.375%  5
>3.50 to 1.0
0.225%  1.625%  0.625%  

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, that, if a Compliance
Certificate is not delivered when due in accordance with Section 6.02(a), then,
upon the request of the Required Lenders, Pricing Level 5 shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first (1st)
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 6.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate.  The Applicable Rate in effect from
the Closing Date through the first (1st) Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a) for the
fiscal quarter ending July 31, 2020 shall be determined based upon Pricing Level
3.  Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Reference Rate” means, (a) for any Eurocurrency Rate Loan
denominated in any LIBOR Quoted Currency, LIBOR, (b) for any Eurocurrency Rate
Loan denominated in Euros, EURIBOR, and (c) for any Eurocurrency Rate Loan
denominated in Canadian Dollars, the CDOR Rate.
3



--------------------------------------------------------------------------------



“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Aggregate Revolving Commitments at such time.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or Bank of
America, in its capacity as an L/C Issuer, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.18(a).
“Appropriate Lender” means (a) with respect to the Aggregate Revolving
Commitments or any Committed Revolving Loan, a Revolving Lender, (b) with
respect to the Letter of Credit Sublimit, (i) each L/C Issuer, and (ii) if any
Letters of Credit have been issued pursuant to Section 2.03, the Revolving
Lenders, (c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender,
and (ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a),
the Revolving Lenders, and (d) with respect to the Term Commitments or any Term
Loan, a Term Lender.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means each of BofA Securities and WFS, each in its capacity as a
joint lead arranger and a joint bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Finance Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation of any
Person, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capitalized Finance Lease, and (c) in respect of any Securitization Transaction
entered into by any Person, the outstanding principal amount of such financing
that would appear on a balance sheet of such Person prepared on such date in
accordance with GAAP if the sale or transfer of assets that are subject thereto
were accounted for as a secured loan.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended January 31, 2020, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).
4



--------------------------------------------------------------------------------



“Availability Period” means (a) in respect of the Aggregate Revolving
Commitments, the period from and including the Closing Date to the earliest of
(i) the Revolving Maturity Date, (ii) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06(a), and (iii) the date of
termination of the commitment of each Revolving Lender to make Committed
Revolving Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02, and (b) in respect of the Term Facility,
the period from and including the Closing Date to the earliest of (i) July 15,
2020, (ii) the date of termination of the Term Facility pursuant to Section
2.06(b), and (iii) the date of termination of the commitment of each Term Lender
to make Term Loans pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means the fee letter agreement, dated March 12,
2020, among the Company, Bank of America and BofA Securities.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurocurrency Rate plus one
percent (1.00%); provided, that, if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.
“Base Rate Loan” means a Committed Revolving Loan or a Term Loan that bears
interest based on the Base Rate. Base Rate Loans shall only be available to the
Domestic Borrowers, and all Base Rate Loans shall be denominated only in
Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person
5



--------------------------------------------------------------------------------



whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof or if not member-managed, the managers thereof or
any committee of managing members or managers thereof duly authorized to act on
behalf of such Persons, and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.
“BofA Securities” means BofA Securities, Inc.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Revolving Borrowing, a Term Borrowing or a Swing
Line Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided, that:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a Business Day that is also a TARGET Day;
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan
6



--------------------------------------------------------------------------------



(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.
“Canadian Dollar” means the lawful curency of Canada.
“Capitalized Finance Lease” means, with respect to any Person, any lease that
has been or is required to be, in accordance with GAAP, recorded, classified and
accounted for as a capitalized lease or finance lease on the balance sheet of
such Person.
“Cash Collateralize” or “Cash Collateralized” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of one or more of the
L/C Issuers, the Swing Line Lender or the Revolving Lenders, as collateral for
L/C Obligations, the Obligations in respect of Swing Line Loans or obligations
of the Revolving Lenders to fund participations in respect of L/C Obligations or
Swing Line Loans (as the context may require), (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from isuers and
in amounts satisfactory to the Administrative Agent and the applicable L/C
Issuer and/or (c) if the Administrative Agent and the applicable L/C Issuers or
Swing Line Lender, as applicable, shall agree, in their sole discretion, other
credit support, in each case, in Dollars and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuers or the Swing Line Lender, as applicable.
“Cash Collateral” has a meaning correlative to the definition of “Cash
Collateralize” and includes the proceeds of such cash collateral and other
credit support.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any applicable Law, (b) any
change in any applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority, or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Governmental Authority; provided, that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.
“CDOR” has the meaning specified in the definition of “Eurocurrency Rate”.
“CDOR Rate” has the meaning specified in the definition of “Eurocurrency Rate”.
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
forty percent (40%) or more of the Equity Interests of the Company entitled to
vote for members of the Board of Directors of the Company on a
7



--------------------------------------------------------------------------------



fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).
“Closing Date” means April 2, 2020.
“Closing Date Term Loan Borrowing Amount” has the meaning specified in Section
2.01(b).
“Code” means the Internal Revenue Code of 1986.
“Commitment” means a Revolving Commitment or a Term Commitment, as the context
may require.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Committed Revolving Borrowing” means a borrowing consisting of simultaneous
Committed Revolving Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Lenders
pursuant to Section 2.01(a).
“Committed Revolving Loan” has the meaning specified in Section 2.01(a).
“Communication” has the meaning specified in Section 11.18(a).
“Company” has the meanting specified in the introductory paragraph hereto.
“Competitor” has the meaning specified in the definition of “Disqualified
Institution”.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to: (a) Consolidated Net
Income for such period; plus (b) the following, without duplication, to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges for such period; (ii) the provision for federal, state, local
and foreign income taxes payable by the Company and its Subsidiaries for such
period, including any franchise taxes or other taxes based on income, profits or
capital; (iii) depreciation and amortization expense of the Company and its
Subsidiaries for such period (for the avoidance of doubt, net of amortiation of
right-to-use assets with respect to operating leases); (iv) infrequent or
unusual losses, charges or expenses of the Company and its Subsidiaries for such
period; (v) any non-cash charges, expenses, or losses of the Company and its
Subsidiaries for such period, including, without limitation, non-cash stock
based employee compensation expenses for such period and non-cash expenses,
losses or charges for such period in connection with (A) write-downs of acquired
deferred revenue and goodwill impairment losses, (B) unrealized losses resulting
from mark-to-market accounting, and (C) unrealized losses on equity investments;
provided, that, if any such non-cash charge, expense or loss represents an
accrual or reserve for a cash expenditure in a future period, then such cash
expenditure in such future period shall be subtracted from Consolidated EBITDA
pursuant to clause (c)(iv) below when paid; (vi) any fees, costs and expenses
(including any transaction or retention bonus or similar payment) incurred by
the Company and its Subsidiaries during such period, or any amortization thereof
for such period, in connection with any Acquisition, any investment, any
recapitalization, any Disposition, any issuance or repayment of
8



--------------------------------------------------------------------------------



Indebtedness, any issuance of Equity Interests, or any amendment, modification,
waiver, or refinancing relating to any document governing any Indebtedness, in
each case, whether or not consummated (and, in the case of any consummated
transaction, including such transactions consummated prior to the Closing Date)
and so long as such transaction is permitted by this Agreement; provided, that,
the aggregate amount added back to Consolidated EBITDA pursuant to this clause
(b)(vi) for such period, when taken together with the aggregate amount added
back to Consolidated EBITDA pursuant to clause (b)(vii) below for such period,
shall not exceed fifteen percent (15%) of Consolidated EBITDA (calculated prior
to giving effect to the add backs permitted pursuant to this clause (b)(vi) and
clause (b)(vii) below) for such period; (vii) restructuring costs, charges or
expenses of the Company and its Subsidiaries for such period, whether or not
classified as restructuring costs, charges or expenses under GAAP (including
severance costs, integration costs, restructuring costs related to acquisitions
and to closure or consolidation of facilities or locations, facilities’ opening
costs and other business optimization expenses, curtailments or modifications to
pension and post-retirement employee benefit plans, retention or completion
bonuses and any expense related to any reconstruction, de-commissioning or
reconfiguration of fixed assets for alternate use); provided, that, the
aggregate amount added back to Consolidated EBITDA pursuant to this clause
(b)(vii) for such period, when taken together with the aggregate amount added
back to Consolidated EBITDA pursuant to clause (b)(vi) above for such period,
shall not exceed fifteen percent (15%) of Consolidated EBITDA (calculated prior
to giving effect to the add backs permitted pursuant to this clause (b)(vii) and
clause (b)(vi) above) for such period; (viii) any fees, costs or expenses
incurred by the Company and its Subsidiaries for such period in connection with
the entering into of the Loan Documents (and any subsequent amendment or waiver
relating thereto), and any Credit Extension to be made on the Closing Date; (ix)
any increases in deferred or unearned revenue or substantially equivalent items
of the Company and its Subsidiaries for such period (net of any increases in
deferred costs of the Company and its Subsidiaries for such period, which
deferred costs, for the avoidance of doubt, do not include deferred commissions,
capitalized costs to acquire revenue contracts or substantially equivalent
items); (x) any losses of the Company and its Subsidiaries in such period
resulting from any Disposition by the Company or such Subsidiary outside of the
ordinary course of business, including any net loss from discontinued operations
and any net loss on the Disposition of discontinued operations; (xi) any losses
of the Company and its Subsidiaries in such period resulting from a change in
accounting principles during such period; and (xii) any losses of the Company
and its Subsidiaries in such period with respect to foreign exchange
transactions; minus (c) the following, without duplication, to the extent
included in calculating such Consolidated Net Income: (i) federal, state, local
and foreign income tax credits of the Company and its Subsidiaries for such
period; (ii) infrequent or unusual gains of the Company and its Subsidiaries for
such period; (iii) all non-cash income or gains of the Company and its
Subsidiaries for such period; (iv) all cash payments made by the Company and its
Subsidiaries during such period to the extent made on account of non-cash
charges, expenses, or losses added back to Consolidated EBITDA pursuant to
clause (b)(v) above in a previous period (it being understood that this clause
(c)(iv) shall not be utilized in reversing any non-cash charges, expenses, or
losses added back to Consolidated EBITDA); (v) all gains of the Company and its
Subsidiaries for such period in connection with any Disposition by the Company
or such Subsidiary outside of the ordinary course of business, including any
gains from discontinued operations and any gains on the Disposition of
discontinued operations; (vi) any decreases in deferred or unearned revenue of
the Company and its Subsidiaries for such period (net of any decreases in
deferred costs of the Company and its Subsidiaries for such period, which
deferred costs, for the avoidance of doubt, do not include deferred commissions,
capitalized costs to acquire revenue contracts or substantially equivalent
items); (vii) all gains of the Company and its Subsidiaries in such period
resulting from a change in accounting principles during such period; and (viii)
all gains of the Company and its Subsidiaries in such period with respect to
foreign exchange transactions.
9



--------------------------------------------------------------------------------



“Consolidated Funded Indebtedness” means, as to any Person, as of any date,
without duplication, the following, solely to the extent the same would be
included as indebtedness or liabilities of such Person in accordance with GAAP:
(a) Indebtedness of such Person of the type described in clauses (a), (b)
(excluding, in the case of clause (b), letters of credit to the extent there is
no overdue reimbursement obligation in respect thereof), (c), (d), and (e) of
the definition of “Indebtedness,” (b) all Guarantees of such Person in respect
of any of the Indebtedness referred to in clause (a) of this definition of
another Person, and (c) the Consolidated Funded Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Consolidated Funded Indebtedness is expressly made
non-recourse to such Person.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses for such period in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capitalized Finance Leases that is treated as
interest in accordance with GAAP (but not any interest component attributed to
fixed rent on operating leases), plus (c) the implied interest component of
Synthetic Lease Obligations with respect to such period which would be treated
as interest if such leases were Capitalized Finance Leases.
“Consolidated Leverage Ratio” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, the ratio of (a)
Consolidated Funded Indebtedness of the Company and its Subsidiaries as of such
date, to (b) Consolidated EBITDA for the four consecutive fiscal quarters of the
Company most recently completed on or prior to such date.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period as
determined in accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Company and its Subsidiaries on a consolidated basis in accordance
with GAAP as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 11.22.
“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.
10



--------------------------------------------------------------------------------



“Current Revolving Maturity Date” has the meaning specified in Section 2.17(a).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided, that, such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by each of the Administrative Agent and the Company), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided, that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
11



--------------------------------------------------------------------------------



through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Borrower” and “Designated Borrowers” each has the meaning specified
in the introductory paragraph hereto.
“Designated Borrower Notice” means the notice substantially in the form of
Exhibit H.
“Designated Borrower Request and Assumption Agreement” means an agreement
substantially in the form of Exhibit I.
“Designated Borrower Requirements” has the meaning specified in Section 2.18(a).
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of a Sanction.
“Designated Lender” has the meaning specified in Section 2.19.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Institution” means, as of any date of determination, (a) any
Person that is a competitor of the Company or any of its Subsidiaries that has
been identified by legal name in writing prior to such date (i) to BofA
Securities, if such identification is made prior to the Closing Date, or (ii) to
the Administrative Agent, if such identification is made on or after the Closing
Date (any such Person, a “Competitor”), or (b) any Affiliate of any Competitor
that (i) has been identified by legal name in writing prior to such date (A) to
BofA Securities, if such identification is made prior to the Closing Date, or
(B) to the Administrative Agent, if such identification is made on or after the
Closing Date, or (ii) is obviously (based solely on the similarity of the legal
name of such Affiliate to the name of the Competitor) an Affiliate of such
Competitor; provided, that, (i) the foregoing shall not apply retroactively to
disqualify any Person that previously acquired an assignment of, or
participation in, the Commitments or Loans to the extent such Person was not a
Disqualified Institution at the time of such assignment or participation, as
applicable, and (ii) the Disqualified Institutions shall not include any bona
fide fixed income investor or debt fund that is primarily engaged in, or advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, notes, bonds and similar
extensions of credit or securities in the ordinary course of its business and
whose managers are not involved with the equity investment decisions of any
other Person described in clause (a) or clause (b) above.
“Disqualifying Event” has the meaning specified in the definition of “Eligible
Currency”.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency,
12



--------------------------------------------------------------------------------



the equivalent of such amount in Dollars determined by using the rate of
exchange for the purchase of Dollars with the Alternative Currency last provided
(either by publication or otherwise provided to the Administrative Agent or Bank
of America, in its capacity as an L/C Issuer, as applicable) by the applicable
Bloomberg source (or such other publicly available source for displaying
exchange rates) on date that is two (2) Business Days immediately preceding the
date of determination (or if such service ceases to be available or ceases to
provide such rate of exchange, the equivalent of such amount in Dollars as
determined by the Administrative Agent or Bank of America, in its capacity as an
L/C Issuer, as applicable, using any method of determination it deems
appropriate in its sole discretion) and (c) if such amount is denominated in any
other currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent or Bank of America, in its capcaity as an L/C Issuer, as
applicable, using any method of determination it deems appropriate in its sole
discretion. Any determination by the Administrative Agent or Bank of America, in
its capacity as an L/C Issuer, pursuant to clauses (b) or (c) above shall be
conclusive absent manifest error.
“Domestic Borrower” means (a) the Company, and (b) any other Borrower that is
organized under the laws of the United States, any state thereof or the District
of Columbia.
“DQ List” has the meaning specified in Section 11.06(g).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)). For the avoidance of
doubt, any Disqualified Institution is subject to Section 11.06(g).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Revolving Lenders or Bank of America, in its
capacity as an L/C Issuer, as applicable, in such market and as to which a
Dollar Equivalent may be readily calculated.  If, after the Closing Date, with
respect to any Alternative Currency as of the Closing Date (or, if applicable,
after the designation by the Revolving Lenders or Bank of America, in its
capacity as an L/C Issuer, as applicable, of any currency as an Alternative
Currency), any change in currency controls or exchange regulations or any change
in the national or international financial, political or economic conditions are
imposed in the country in which such currency is issued, result in, in the
reasonable opinion of the Revolving Lenders (in the case of any Committed
Revolving Loans to be denominated in an Alternative Currency) or Bank of
America, in its capacity as an L/C Issuer (in the case of any Letter of Credit
to be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into
13



--------------------------------------------------------------------------------



Dollars, (b) a Dollar Equivalent with respect to such currency no longer being
readily calculable, (c) the provision of such currency being impracticable for
the Revolving Lenders or Bank of America, in its capacity as an L/C Issuer, as
applicable, or (d) such currency being a currency in which the Revolving Lenders
or Bank of America, in its capacity as an L/C Issuer, as applicable, are no
longer willing to make Credit Extensions (the events described in each of clause
(a), (b), (c) and (d) above, a “Disqualifying Event”), then the Administrative
Agent shall promptly notify the Revolving Lenders and the Company of such
Disqualifying Event, and such currency shall no longer be an Alternative
Currency until such time as the Disqualifying Event(s) with respect to such
currency no longer exist.  Within five (5) Business Days after receipt of such
notice from the Administrative Agent, the Company shall (or shall cause the
applicable Designated Borrower to) repay all Committed Revolving Loans in such
currency to which the Disqualifying Event applies, or convert such Committed
Revolving Loans into the Dollar Equivalent of Committed Revolving Loans in
Dollars, subject to the other terms contained herein.
“Environmental Laws” means any and all Federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any of its Subsidiaries directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment, or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent; (d) the filing of a notice of intent to terminate, the
14



--------------------------------------------------------------------------------



treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) the determination that any Pension Plan is considered an
at-risk plan or a notification that a Multiemployer Plan is endangered or in
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.
“Euro” means the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a) for any Interest Period, with respect to any Credit Extension:
(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for a
period equal in length to such Interest Period) (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London
time) on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;
(ii) denominated in Euros, the rate per annum equal to the Euro Interbank
Offered Rate (“EURIBOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Brussels, Belgium time) on the Rate Determination Date
with a term equivalent to such Interest Period;
(iii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time)
on the Rate Determination Date with a term equivalent to such Interest Period;
and
(iv) with respect to any Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Revolving Lenders pursuant to Section 1.09; and
(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2)
15



--------------------------------------------------------------------------------



Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for deposits in Dollars with a term of one (1) month
commencing that day;
provided, that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that, to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Committed Revolving Loan or a Term Loan that
bears interest at a rate based on clause (a) of the definition of “Eurocurrency
Rate”. Eurocurrency Rate Loans may be denominated in Dollars or, to the extent
they are Committed Revolving Loans, in an Alternative Currency. All Committed
Revolving Loans denominated in an Alternative Currency or made to a Foreign
Borrower must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), and (d) any U.S. federal
withholding taxes imposed under FATCA.
“Extending Lender” has the meaning specified in Section 2.17(d).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any intergovernmental agreement,
treaty or convention among Governmental Authorities entered into in connection
with the implementation of such sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of
16



--------------------------------------------------------------------------------



New York as the federal funds effective rate; provided, that, if the Federal
Funds Rate as so determined would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Fee Letter” means each of (a) the Bank of America Fee Letter, and (b) the Joint
Fee Letter.
“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each L/C Issuer, such Defaulting Lender’s
Applicable Revolving Percentage of the outstanding L/C Obligations with respect
to Letters of Credit issued by such L/C Issuer, other than any such L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Revolving Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of the kind described in the definition thereof or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (b) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (c) to maintain working
capital, equity capital or any other financial
17



--------------------------------------------------------------------------------



statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (d) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided, that, the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
“Guaranteed Obligations” has the meaning specified in Section 10.01.
“Guaranty” means the Guarantee made by the Company under Article X.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“HMT” has the meaning specified in the definition of “Sanction(s).”
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Increase Effective Date” has the meaning specified in Section 2.14(d).
“Incremental Amount” means, as of any date of determination, the sum of (a)
$250,000,000, minus (b) the aggregate principal amount of increases in the
Aggregate Revolving Commitments implemented purusant to Section 2.14 prior to
such date.
“Indebtedness” means, as to any Person, as of any date, without duplication, all
of the following: (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, in each case, solely to the extent the
same would be included as indebtedness or liabilities of such Person in
accordance with GAAP; (b) the face amount of any letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments of such Person; (c) all obligations of such Person to pay
the deferred purchase price of property or services, in each case, solely to the
extent the same would be included as indebtedness or liabilities of such Person
in accordance with GAAP, other than (i) trade accounts payable in the ordinary
course of business, (ii) indebtedness of such Person in respect of operating
leases, (iii) deferred revenue, (iv) accrued expenses and deferred taxes
incurred by such Person and paid in the ordinary course of business (unless such
accrued expenses or deferred taxes would be included as indebtedness or
liabilities of such Person in accordance with GAAP), and (v) any earn-out
obligation or purchase price adjustment of such Person so long as no payment is
owed thereunder and more than 30 days’ past due; (d) obligations (excluding
prepaid interest thereon) secured by a Lien (other than a Lien for taxes not yet
due and payable) on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (with the amount of such indebtedness to be
deemed equal to the lesser of (i) the aggregate unpaid amount of such
indebtedness, and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith); (e) Attributable Indebtedness of
such Person; (f) all obligations of such Person to
18



--------------------------------------------------------------------------------



mandatorily purchase, redeem, retire, defease or otherwise make any payment in
respect of any preferred Equity Interest in such Person or any other Person, in
each case on or prior to the date that is ninety-one (91) days following the
then-latest Maturity Date; (g) the Swap Termination Value of any Swap Contract
entered into by such Person; (h) all Guarantees of such Person in respect of any
of the foregoing; and (i) the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation, limited liability
company or limited liability partnership) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document, and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Maturity Date or the Term Maturity Date, as applicable; provided, that, if any
Interest Period for such Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan and any
Swing Line Loan, the last Business Day of each April, July, October and January
and the Revolving Maturity Date or the Term Maturity Date, as applicable.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency) as
selected by the applicable Borrower in its Loan Notice, or such other period
that is twelve (12) months or less requested by the applicable Borrower and
consented to by all of the Appropriate Lenders; provided, that: (a) any Interest
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Revolving
Maturity Date or the Term Maturity Date, as applicable.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the time of the applicable L/C Credit Extension).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.
“Joint Fee Letter” means the fee letter agreement, dated March 12, 2020, among
the Company, Bank of America, BofA Securities, Wells Fargo, and WFS.
19



--------------------------------------------------------------------------------



“Judgment Currency” has the meaning specified in Section 11.23.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Commitment” means, with respect to each L/C Issuer, such L/C Issuer’s
commitment to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s L/C Commitment is set forth on Schedule 2.01. The L/C Commitment of an
L/C Issuer may be modified from time to time by agreement between such L/C
Issuer and the Company, and notified to the Administrative Agent.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.
“L/C Issuer” means each of Bank of America and Wells Fargo, in each case in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder. Each L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. Each reference herein to the “L/C
Issuer” in connection with a Letter of Credit or other matter shall be deemed to
be a reference to the relevant L/C Issuer with respect thereto.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit, plus the
aggregate of all Unreimbursed Amounts. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns and, unless the context
requires otherwise, includes the Swing Line Lender. The term “Lender” shall
include any Designated Lender who has funded any Credit Extension.
“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent in writing,
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.
“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit issued by Bank of America, in its capacity as an L/C Issuer, may be
issued in Dollars or any Alternative Currency. Letters of Credit issued by any
L/C Issuer (other than Bank of America) shall only be issued in Dollars.
20



--------------------------------------------------------------------------------



“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the date that is seven (7) Business
Days prior to the Revolving Maturity Date.
“Letter of Credit Fee” has the meaning specified in Section 2.03(l).
“Letter of Credit Report” means a certificate substantially the form of Exhibit
J or any other form approved by the Administrative Agent.
“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $50,000,000, and (b) the amount of the Aggregate
Revolving Commitments as of such date. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.
“Leverage Increase Period” has the meaning specified in Section 7.07.
“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”
“LIBOR Quoted Currency” means Dollars and Sterling, in each case as long as
there is a published LIBOR Rate with respect thereto.
“LIBOR Rate” has the meaning specified in the definition of “Eurocurrency Rate.”
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, in each case,
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Revolving Loan, a Term Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each Fee
Letter, any agreement creating or perfecting rights in Cash Collateral pursuant
to the provisions of this Agreement, each Designated Borrower Request and
Assumption Agreement and each other document, instrument or agreement designated
in writing by the Company and the Administrative Agent as a “Loan Document” (in
each case, including all exhibits and schedules thereto).
“Loan Notice” means a notice of (a) a Committed Revolving Borrowing or a Term
Borrowing, (b) a conversion of Committed Revolving Loans or Term Loans from one
Type to the other, or (c) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
21



--------------------------------------------------------------------------------



“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, is
subject to regulation by any Governmental Authority, or has its Lending Office.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Borrower to perform its payment obligations under any Loan Document to which
it is a party, or (c) the legality, validity, binding effect or enforceability
against any Borrower of any Loan Document to which it is a party.
“Material Subsidiary” means, as of any date of determination, any Subsidiary
that has, as of the last day of the four consecutive fiscal quarters of the
Company most recently completed on or prior to such date for which financial
statements have been delivered by the Company pursuant to Section 6.01(a) or (b)
(or, in the case of any such determination to be made prior to the delivery of
financial statements for the fiscal quarter of the Company ended April 30, 2020,
determined as of the last day of the four consecutive fiscal quarters of the
Company ended January 31, 2020), total assets in excess of five percent (5%) of
the Consolidated Total Assets as of the last day of the four consecutive fiscal
quarters of the Company most recently completed on or prior to such date for
which financial statements have been delivered by the Company pursuant to
Section 6.01(a) or (b) (or, in the case of any such determination to be made
prior to the delivery of financial statements for the fiscal quarter of the
Company ended April 30, 2020, with reference to the Audited Financial
Statements).
“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
the context may require.
“Maximum Rate” has the meaning specified in Section 11.09.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
(i) one hundred two percent (102%) of the Fronting Exposure of the L/C Issuers
with respect to Letters of Credit issued in Dollars and outstanding at such time
and (ii) one hundred five percent (105%) of the Fronting Exposure of Bank of
America, in its capacity as an L/C Issuer, with respect to Letters of Credit
issued in Alternative Currencies and outstanding at such time, and (b)
otherwise, an amount determined by the Administrative Agent and the L/C Issuers
in their sole discretion.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions (but, in the case of
such a plan to which any Borrower or any ERISA Affiliate no longer makes or is
obligated to make contributions, only if such Borrower has any outstanding
liability (including contingent liability, on account of an ERISA Affiliate or
otherwise)).
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
22



--------------------------------------------------------------------------------



“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01, and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning specified in Section 2.17(b).
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-Reimbursement Notice” has the meaning specified in Section 2.03(f).
“Note” means a Revolving Note, a Term Note or a Swing Line Note.
“Notice Date” has the meaning specified in Section 2.17(b).
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit C or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company and its Subsidiaries arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction); and (d) with respect to any entity,
any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed
23



--------------------------------------------------------------------------------



its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Committed Revolving Loans, Term
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Revolving Loans, Term
Loans and Swing Line Loans, as the case may be, occurring on such date, and (b)
with respect to any L/C Obligations on any date, the Dollar Equivalent amount of
the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or Bank of America, in its capacity as an L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“PATRIOT Act” has the meaning specified in Section 11.17.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by any Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that, the
24



--------------------------------------------------------------------------------



principal amount thereof does not exceed the sum of (a) the outstanding
principal amount of the Indebtedness so modified, refinanced, refunded, renewed
or extended, plus (b) prepayment premiums paid by such Person, and reasonable
and customary fees and expenses incurred by such Person, in connection with such
modification, refinancing, refunding, renewal or extension.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, but excluding any Multiemployer Plan),
maintained by any Borrower for employees of such Borrower or any such Plan to
which such Borrower is required to contribute on behalf of any of its employees.
“Plan of Reorganization” has the meaning specified in Section 11.06(g).
“Platform” has the meaning specified in Section 6.02.
“Priority Indebtedness” means (a) unsecured Indebtedness of any Subsidiary, and
(b) Indebtedness of the Company or any Subsidiary secured by any Lien.
“Pro Forma Basis” means, that in the calculation of (a) any financial ratio or
test hereunder, or (b) the financial covenant set forth in Section 7.07, in
connection with any transaction described in Section 1.03(d) (including the
incurrence of any Indebtedness in connection therewith), such transaction shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 6.01(a) or Section
6.01(b). In connection with the foregoing, (i) with respect to any Disposition,
(A) income statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded, and (B)
Indebtedness which is retired or repaid shall be excluded and deemed to have
been retired as of the first day of the applicable period, (ii) with respect to
any Acquisition, (A) income statement and cash flow statement items attributable
to the Person or property acquired shall be included to the extent (1) such
items are not otherwise included in such income statement and cash flow
statement items for the Company and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01, and (2) such
items are supported by financial statements or other information reasonably
relied upon by the Company (it being understood and agreed that to the extent
such financial statements or other information reasonably relied upon by the
Company are not available with respect to any Acquisition, the items described
in this clause (ii)(A) shall not be included for such Acquisition), and (B) any
Indebtedness incurred or assumed by the Company or any Subsidiary (including the
Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (1) shall be deemed to have been incurred as of
the first day of the applicable period, and (2) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination, and (iii) with respect to the incurrence of any
Indebtedness, (A) such Indebtedness shall be deemed to have been incurred as of
the first day of the applicable period, and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
25



--------------------------------------------------------------------------------



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 11.22.
“Qualified Acquisition” means an Acquisition (or series of related Acquisitions
consummated in any six (6)-month period) that is designated by the Company to
the Administrative Agent as a “Qualified Acquisition” hereunder and for which
the aggregate consideration is at least $250,000,000, but only to the extent the
sum of (a) the amount of such consideration funded with the proceeds of
Consolidated Funded Indebtedness of the Company and its Subsidiaries, plus (b)
the amount of such consideration constituting Consolidated Funded Indebtedness
that is assumed by the Company and its Subsidiaries in connection therewith,
exceeds $250,000,000; provided, that, for any Acquisition or series of
Acquisitions to qualify as a “Qualified Acquisition,” the Administrative Agent
shall have received, prior to, or concurrently with, the consummation of such
Acquisition or series of Acquisitions, a certificate from a Responsible Officer
of the Company certifying that such Acquisition or series of Acquisitions meet
the criteria set forth in this definition and notifying the Administrative Agent
that the Company has elected to treat such Acquisition or series of Acquisitions
as a “Qualified Acquisition.”
“Rate Determination Date” means, with respect to any Interest Period, two (2)
Business Days prior to the commencement of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent; provided, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, then “Rate Determination Date” means such other day as
otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Indemnified Party” of an Indemnitee means (a) any Controlling Person or
Controlled Affiliate of such Indemnitee, (b) the respective directors, officers
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates, and (c) the respective agents of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates, in the case of this clause (c),
acting on behalf of, or at the express instructions of, such Indemnitee,
Controlling Person or such Controlled Affiliate; provided, that, each reference
to a Controlling Person, Controlled Affiliate, director, officer or employee in
this definition pertains to a Controlling Person, Controlled Affiliate,
director, officer or employee involved in the negotiation of the Loan Documents
or the syndication of the credit facility provided for herein.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or
26



--------------------------------------------------------------------------------



the Federal Reserve Bank of New York for the purpose of recommending a benchmark
rate to replace LIBOR in loan agreements similar to this Agreement.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Committed Revolving
Borrowing or a Term Borrowing, or a conversion or continuation of Committed
Revolving Loans or Term Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Borrowing, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50)% of the Total Credit Exposures of all
Lenders at such time. The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided, that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.
“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than fifty percent (50%) of the
Total Revolving Credit Exposures of all Revolving Lenders at such time. The
Total Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided, that, the amount
of any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means, with respect to any Borrower, (a) the chief
executive officer, president, co-president, chief financial officer (or
principal financial officer with similar responsibilities), treasurer, assistant
treasurer, controller, general counsel or secretary of such Borrower, (b) solely
for purposes of the delivery of secretary and/or incumbency certificates, the
secretary or any assistant secretary of such Borrower, and (c) solely for
purposes of notices given pursuant to Article II, (i) any other officer or
employee of such Borrower so designated by any Responsible Officer of such
Borrower identified in clause (a) or clause (b) above in a notice to the
Administrative Agent, or (ii) any other officer or employee of such Borrower
designated by such Borrower pursuant to an agreement between such Borrower and
the Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower. To the extent requested by
the Administrative Agent, each Responsible Officer of each Borrower will provide
an incumbency certificate in form and substance reasonably satisfactory to the
Administrative Agent.
27



--------------------------------------------------------------------------------



“Revaluation Date” means (a) with respect to any Committed Revolving Loan, each
of the following: (i) each date of a Committed Revolving Borrowing denominated
in an Alternative Currency, (ii) each date of a continuation of a Committed
Revolving Loan that is a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) each additional date as the
Administrative Agent shall determine or the Required Revolving Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance, amendment and/or extension of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of any payment by Bank of
America, in its capacity as an L/C Issuer, under any Letter of Credit
denominated in an Alternative Currency, and (iii) each additional date as the
Administrative Agent or Bank of America, in its capacity as an L/C Issuer, shall
determine or the Required Revolving Lenders shall require.
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Committed Revolving Loans to the Borrowers pursuant to Section 2.01(a), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Revolving Lender’s name on
Schedule 2.01 or in the Assignment and Assumption or other documentaton pursuant
to which such Revolving Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount of such Revolving Lender’s outstanding Committed
Revolving Loans at such time, plus such Revolving Lender’s participation in L/C
Obligatons at such time, plus such Revolving Lender’s participation in Swing
Line Loans at such time.
“Revolving Lender” means, at any time (a) so long as any Revolving Commitment is
in effect, any Person that has a Revolving Commitment at such time, or (b) if
the Aggregate Revolving Commitments have been terminated or have expired, any
Person that has a Committed Revolving Loan or a participation in L/C Obligations
or Swing Line Loans at such time.
“Revolving Maturity Date” means April 2, 2025; provided, that, if such date is
not a Business Day, the Revolving Maturity Date shall be the next preceding
Business Day.
“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Committed Revolving Loans made by such Revolving
Lender, substantially in the form of Exhibit D-1.
“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or Bank of America, in its capacity as an
L/C Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.
28



--------------------------------------------------------------------------------



“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“Screen Rate” means the Applicable Reference Rate quote for an Applicable
Currency on the applicable screen page the Administrative Agent designates to
determine such Applicable Reference Rate for such Applicable Currency (or such
other commercially available source providing such quotations for such
Applicable Currency as may be designated by the Administrative Agent from time
to time).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that would reasonably be expected to become an actual or matured
liability.
“Special Notice Currency” means, at any time, any Alternative Currency other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Sterling” means the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially
29



--------------------------------------------------------------------------------



owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company
(whether direct or indirect).
“Successor Rate” has the meaning specified in Section 3.03(c).
“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of “Base Rate,”
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, in consultation with
the Company, to reflect the adoption and implementation of such Successor Rate
and to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Company is reasonably
necessary in connection with the administration of this Agreement).
“Supported QFC” has the meaning specified in Section 11.22.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
30



--------------------------------------------------------------------------------



“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Swing Line Note” means a promissory note made by the Company in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D-2.
“Swing Line Sublimit” means, as of any date of determination, an amount equal to
the lesser of (a) $50,000,000, and (b) the amount of the Aggregate Revolving
Commitments as of such date. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Company pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01, as such amount may be adjusted from
time to time in accordance with this Agreement. The aggregate principal amount
of the Term Commitments in effect on the Closing Date is SEVEN HUNDRED FIFTY
MILLION and No/100 DOLLARS ($750,000,000).
“Term Facility” means, at any time, (a) during the Availability Period for the
Term Facility, the sum of (i) the aggregate principal amount of the Term
Commitments at such time, plus (ii) the aggregate principal amount of the Term
Loans outstanding at such time, and (b) thereafter, the aggregate principal
amount of the Term Loans of all Term Lenders outstanding at such time.
31



--------------------------------------------------------------------------------



“Term Lender” means (a) at any time during the Availability Period for the Term
Facility, any Person that has a Term Commitment or holds a Term Loan at such
time, and (b) at any time after the Availability Period for the Term Facility,
any Person that holds a Term Loan at such time.
“Term Loan” means an advance made by any Term Lender pursuant to Section
2.01(b).
“Term Maturity Date” means April 2, 2025; provided, that, if such date is not a
Business Day, the Term Maturity Date shall be the next preceding Business Day.
“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing the Term Loans made by such Term Lender, substantially in the
form of Exhibit D-3.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Termination Date” means the date on which (a) the Aggregate Revolving
Commitments have expired or terminated, (b) all Loans and Obligations (other
than contingent indemnification obligations for which no claim or demand has
been made) have been paid in full, and (c) all Letters of Credit have expired or
have been terminated (or have been Cash Collateralized or back-stopped by a
letter of credit or otherwise in a manner reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer).
“Threshold Amount” means $100,000,000.
“Ticking Fee” has the meaning specified in Section 2.09(b).
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, plus the Revolving Credit Exposure of
such Lender at such time, plus the Outstanding Amount of the Term Loans of such
Lender at such time.
“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Commitment of such Revolving Lender at such time, plus the
Revolving Credit Exposure of such Revolving Lender at such time.
“Total Revolving Outstandings” means, as of any date of determination, an amount
equal to (a) the aggregate Outstanding Amount of all Committed Revolving Loans
at such time, plus (b) the aggregate Outstanding Amount of all Swing Line Loans
at such time, plus (c) the aggregate Outstanding Amount of all L/C Obligations
at such time.
“Trade Date” has the meaning specified in Section 11.06(g).
“Type” means, with respect to a Committed Revolving Loan or a Term Loan, its
character as a Base Rate Loan or a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
32



--------------------------------------------------------------------------------



“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(f).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.22.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Wells Fargo” means Wells Fargo Bank, National Association.
“WFS” means Wells Fargo Securities, LLC.
“Withholding Agent” means each Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.



1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified or extended,
replaced or refinanced, including by way of any supplement or joinder agreement
(subject to any restrictions on such amendments,
33



--------------------------------------------------------------------------------



restatements, amendments and restatements, supplements, modifications,
extensions, replacements or refinancings set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, restated,
amended and restated, modified or supplemented from time to time, (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (vii) definitions
given in singular form shall, when used in their plural form, mean a collective
reference to each such person, place or thing and definitions given in plural
form shall, when used in their singular form, mean an (or the applicable)
individual person place or thing among the group of persons, places or things
defined. Any and all references to “Borrower” regardless of whether preceded by
the term “a”, “any”, “each of”, “all”, “and/or”, or any other similar term shall
be deemed to refer, as the context requires, to each and every (and/or any, one
or all) parties constituting a Borrower, individually and/or in the aggregate.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d) Any reference herein to a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person).



1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to any
election under Accounting Standards Codification 825 (or any other Financial
Accounting Standard or Accounting Standards
34



--------------------------------------------------------------------------------



Codification having a similar result or effect) to value any Indebtedness or
other liabilities of the Company or any Subsidiary at “fair value,” as defined
therein.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent and the Company shall negotiate in good faith to amend such
ratio or requirement (without the payment of any amendment or similar fee) to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein, and (ii) the Company shall provide to the
Administrative Agent (for distribution to the Lenders) financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each material variable interest entity that the Company is required to
consolidate pursuant to FASB Accounting Standards Codification 810 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.
(d) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of financial ratios and tests or the financial
covenant in Section 7.07 (including for purposes of determining the Applicable
Rate) for any period shall be made on a Pro Forma Basis with respect to (i) any
Disposition of all of the Equity Interests of, or all or substantially all of
the assets of, a Subsidiary, occurring during such period, (ii) any Disposition
of a line of business or division of the Company or any Subsidiary occurring
during such period, (iii) any Acquisition consummated in such period, and (iv)
the incurrence of any Indebtedness in such period.



1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).



1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).



1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
that, with respect to any Letter of Credit that, by its terms or the terms of
any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.



35



--------------------------------------------------------------------------------



1.07 Timing of Payment or Performance. When payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”,
“Revolving Maturity Date”, “Term Maturity Date” and as described in Section
2.17(c) and Section 2.17(d)) or performance shall extend to the immediately
succeeding Business Day, and, in the case of any payment accruing interest or
fees, interest or fees thereon shall be payable for the period of such
extension.



1.08 Exchange Rates; Currency Equivalents.
(a) The Administrative Agent or Bank of America, in its capacity as an L/C
Issuer, as applicable, shall determine the Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Dollar Equivalent shall become effective as of such Revaluation Date and shall
be the Dollar Equivalent of such amounts until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Company
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or Bank of America, in its capacity as an
L/C Issuer, as applicable.
(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or Bank of America, in its capacity as an L/C Issuer, as the case may be.
(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any Successor Rate) or the effect of any of the foregoing,
or of any Successor Rate Conforming Changes.



1.09 Additional Alternative Currencies.
(a) The Company may from time to time request that Committed Revolving Loans be
made and/or Letters of Credit be issued by Bank of America, in its capacity as
an L/C Issuer, in each case, in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided, that, (i) such requested
currency is an Eligible Currency and (ii) such requested currency shall only be
treated as a “LIBOR Quoted Currency” to the extent that there is published LIBOR
Rate for such currency. In the case of any such request with respect to the
making of Committed Revolving Loans, such request shall be subject to the
approval of the Administrative Agent and each Revolving Lender; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and Bank of
America, in its capacity as an L/C Issuer.
36



--------------------------------------------------------------------------------



(b) Any such request pursuant to Section 1.09(a) shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Credit Extension (or such other time or date as may
be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, Bank of America, in its capacity as an L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Committed Revolving Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the Bank of America, in its capacity as an L/C Issuer, thereof. Each Revolving
Lender (in the case of any such request pertaining to Committed Revolving Loans)
or Bank of America, in its capacity as an L/C Issuer (in the case of a request
pertaining to Letters of Credit), shall notify the Administrative Agent, not
later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Committed
Revolving Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.
(c) Any failure by a Revolving Lender or Bank of America, in its capacity as an
L/C Issuer, as the case may be, to respond to such request within the time
period specified in Section 1.09(b) shall be deemed to be a refusal by such
Lender or Bank of America, in its capacity as an L/C Issuer, as the case may be,
to permit Committed Revolving Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Revolving
Lenders consent to making Committed Revolving Loans in such requested currency
and the Administrative Agent and the Revolving Lenders reasonably determine that
an appropriate interest rate is available to be used for such requested
currency, the Administrative Agent shall so notify the Company and (i) the
Administrative Agent and the Revolving Lenders may amend the definition of
“Eurocurrency Rate” for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of “Eurocurrency Rate” reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Committed Revolving Borrowings. If the
Administrative Agent and Bank of America, in its capacity as an L/C Issuer,
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and (A) the Administrative
Agent and Bank of America, in its capacity as an L/C Issuer, may amend the
definition of “Eurocurrency Rate” for any Non-LIBOR Quoted Currency to the
extent necessary to add the applicable Eurocurrency Rate for such currency and
(B) to the extent the definition of “Eurocurrency Rate” reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be an Alternative Currency for purposes of any Letter of Credit issuances. If
the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.09, the Administrative Agent shall
promptly so notify the Company.



1.10 Change of Currency.
(a) Each obligation to make a payment denominated in the national currency unit
of any member state of the European Union that adopts the Euro as its lawful
currency after the Closing Date shall be redenominated into Euro at the time of
such adoption. If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis
37



--------------------------------------------------------------------------------



shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided, that,
if any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.



ARTICLE II 

COMMITMENTS AND CREDIT EXTENSIONS



2.01 Loans.
(a) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make revolving loans (each such loan, a “Committed Revolving
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period for the
Aggregate Revolving Commitments, in an aggregate amount not to exceed at any
time outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, that, after giving effect to any Committed Revolving Borrowing, (i)
the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the Revolving Credit Exposure of any Revolving Lender shall
not exceed such Revolving Lender’s Revolving Commitment, and (iii) the aggregate
Outstanding Amount of all Committed Revolving Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit. Within the limits
of each Revolving Lender’s Revolving Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01(a),
prepay under Section 2.05, and reborrow under this Section 2.01(a). Committed
Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein; provided, that, all Committed Revolving Borrowings made on the
Closing Date shall be made as Base Rate Loans, unless the Company submits a
funding indemnity letter, in form and substance satisfactory to the
Administrative Agent, at least three (3) Business Days prior to the Closing
Date, for any Eurocurrency Rate Loans requested to be made on the Closing Date.
(b) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make: (i) a single Term Loan to the Company in Dollars on
the Closing Date; provided, that, after giving effect to the Term Borrowing on
the Closing Date, (A) the aggregate Outstanding Amount of all Term Loans shall
not exceed $500,000,000, and (B) no Term Lender’s Term Loan made as part of the
Term Borrowing on the Closing Date shall exceed such Term Lender’s Applicable
Percentage of the aggregate amount of all Term Loans advanced as part of the
Term Borrowing on the Closing Date (the aggregate amount of all Term Loans
advanced as part of the Term Borrowing on the Closing Date being referred to
herein as the “Closing Date Term Loan Borrowing Amount”); and (ii) on any day
during the Availability
38



--------------------------------------------------------------------------------



Period for the Term Facility, a single Term Loan to the Company in Dollars;
provided, that, (A) the aggregate amount of all Term Loans advanced pursuant to
such Term Borrowing shall not exceed $250,000,000, and (B) no Term Lender’s Term
Loan made as part of such Term Borrowing shall exceed such Term Lender’s
Applicable Percentage of the aggregate amount of all Term Loans advanced as part
of such Term Borrowing (the aggregate amount of all Term Loans advanced as part
of such Term Borrowing being referred to herein as the “Additional Term Loan
Borrowing Amount”).  Each Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of such Term Borrowing.  Term Borrowings repaid or prepaid
may not be reborrowed.  Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein; provided, that, the Term Borrowing made on
the Closing Date shall be made as Base Rate Loans unless the Company delivers a
funding indemnity letter, in form and substance satisfactory to the
Administrative Agent, at least three (3) Business Days prior to the Closing
Date, for any Eurocurrency Rate Loans requested to be made on the Closing Date.



2.02 Committed Revolving Borrowings and Term Borrowings; Conversions and
Continuations of Committed Revolving Loans and Term Loans.
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone or a Loan Notice; provided, that, any telephonic notice by the
applicable Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the Administrative Agent of a Loan Notice, appropriately
completed and signed by a Responsible Officer of the applicable Borrower. Each
Loan Notice must be received by the Administrative Agent not later than 1:00
p.m. (i) three (3) Business Days (or, in the case of any Borrowing of
Eurocurrency Rate Loans denominated in Dollars on the Closing Date, two (2)
Business Days) prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate Loans;
provided, that, if the applicable Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period other than one (1), two (2), three (3) or six
(6) months in duration as provided in the definition of “Interest Period,” the
applicable Loan Notice must be received by the Administrative Agent not later
than 1:00 p.m. (A) four (4) Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (B) five (5) Business Days (or six (6) Business Days in the case of
a Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of the Appropriate Lenders. Not later than 1:00 p.m.
(1) three (3) Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars or
(2) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the applicable Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Appropriate Lenders. Each Borrowing of, conversion to or
39



--------------------------------------------------------------------------------



continuation of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $5,000,000 or a whole multiple of the Dollar Equivalent of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of the Dollar Equivalent of $500,000 or a whole multiple of the
Dollar Equivalent of $100,000 in excess thereof. Each Loan Notice shall specify
(a) the applicable facility and the applicable Borrower, and (b) whether such
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (c) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (d) the principal amount of Loans to be borrowed, converted or
continued, (e) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (f) if applicable, the duration of the Interest Period with
respect thereto, and (g) the currency of the Loans to be borrowed. If the
applicable Borrower fails to specify a currency in a Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars. If the
applicable Borrower fails to specify a Type of Loan in a Loan Notice or if the
applicable Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, converted to or
continued as, Eurocurrency Rate Loans with an Interest Period of one (1) month.
Any such automatic continuation of Eurocurrency Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month. Except as provided pursuant
to Section 2.12(a), no Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency.
(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Appropriate Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall promptly notify each Appropriate Lender of the details of any conversion
to or automatic continuation of Eurocurrency Rate Loans or continuation of Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection. In the case of a Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 3:00 p.m., in the case of any Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Revolving Loan in an Alternative Currency, in each case, on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 and, if such Borrowing is the
initial Credit Extension, Section 4.01, the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds, or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower.
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the continuance of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans, in each case
without the consent of the Required Lenders
40



--------------------------------------------------------------------------------



and the Required Lenders may demand that any or all of the outstanding
Eurocurrency Rate Loans denominated in Dollars be converted immediately to Base
Rate Loans and any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.
(d) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.
(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to
Eurocurrency Rate Loans.
(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or any portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.
(g) Notwithstanding anything to the contrary in this Agreement, this Section
2.02 shall not apply to Swing Line Loans.



2.03 Letters of Credit.
(a) The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, in addition to the Loans provided for in Section 2.01, the Company
may request that any L/C Issuer, and each L/C Issuer agrees to, in reliance on
the agreements of the Revolving Lenders set forth in this Section 2.03, issue,
at any time and from time to time during the Availability Period for the
Aggregate Revolving Commitments, Letters of Credit denominated (i) in the case
of any Letter of Credit issued by Bank of America, in its capacity as an L/C
Issuer, in Dollars or in one or more Alternative Currencies, and (ii) in the
case of any other L/C Issuer (other than Bank of America), in Dollars, in each
case, for its own account or the account of any of its Subsidiaries in such form
as is acceptable to the Administrative Agent and such L/C Issuer in its
reasonable determination. Letters of Credit issued hereunder shall constitute
utilization of the Aggregate Revolving Commitments.
(b) Notice of Issuance, Amendment, Extension, Reinstatement or Renewal.
(i) To request the issuance of a Letter of Credit (or the amendment of the terms
and conditions, extension of the terms and conditions, extension of the
expiration date, or reinstatement of amounts paid, or renewal of an outstanding
Letter of Credit), the Company shall deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
L/C Issuer) to an L/C Issuer selected by it and to the Administrative Agent not
later than 1:00 p.m. at least three (3) Business Days (or such later date and
time as the Administrative Agent and such L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be, a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, extended,
reinstated or renewed, and
41



--------------------------------------------------------------------------------



specifying the date of issuance, amendment, extension, reinstatement or renewal
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with Section 2.03(d)), the amount of such Letter of
Credit, the name and address of the beneficiary thereof, the purpose and nature
of the requested Letter of Credit and such other information as shall be
necessary to prepare, amend, extend, reinstate or renew such Letter of Credit.
If requested by the applicable L/C Issuer, the Company also shall submit a
Letter of Credit Application and a reimbursement agreement on such L/C Issuer’s
standard form in connection with any request for a Letter of Credit. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any Letter of Credit Application, any
reimbursement agreement, any other Issuer Document or any other agreement
submitted by the Company to, or entered into by the Company with, an L/C Issuer
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
(ii) If the Company so requests in any applicable Letter of Credit Application
(or the amendment of an outstanding Letter of Credit), the applicable L/C Issuer
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided, that, any such Auto-Extension Letter of Credit shall permit such L/C
Issuer to prevent any such extension at least once in each twelve (12)-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12)-month period to be agreed upon by the
Company and the applicable L/C Issuer at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Company
shall not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiration date not later than the date permitted pursuant to Section
2.03(d); provided, that, such L/C Issuer shall not (A) permit any such extension
if (1) such L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its extended
form under the terms hereof (except that the expiration date may be extended to
a date that is no more than one (1) year from the then-current expiration date),
or (2) it has received notice (which may be in writing or by telephone (if
promptly confirmed in writing)) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension, or (B) be
obligated to permit such extension if it has received notice (which may be in
writing or by telephone (if promptly confirmed in writing)) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Lender or the Company that one or more of
the applicable conditions set forth in Section 4.02 is not then satisfied, and
in each such case directing such L/C Issuer not to permit such extension.
(c) Limitations on Amounts, Issuance and Amendment.
(i) A Letter of Credit shall be issued, amended, extended, reinstated or renewed
only if (and upon issuance, amendment, extension, reinstatement or renewal of
each Letter of Credit the Company shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, extension, reinstatement
or renewal (A)
42



--------------------------------------------------------------------------------



unless otherwise agreed by the applicable L/C Issuer in its sole discretion, the
aggregate amount of the outstanding Letters of Credit issued by such L/C Issuer
shall not exceed such L/C Issuer’s L/C Commitment, (B) the aggregate L/C
Obligations shall not exceed the Letter of Credit Sublimit, (C) the Revolving
Credit Exposure of any Revolving Lender shall not exceed such Revolving Lender’s
Revolving Commitment, and (D) the Total Revolving Credit Exposures of all
Revolving Lenders shall not exceed the Aggregate Revolving Commitments.
(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it; (B) the issuance
of such Letter of Credit would violate one or more policies of such L/C Issuer
applicable to letters of credit generally; (C) except as otherwise agreed by the
Administrative Agent and such L/C Issuer, the Letter of Credit is in an initial
stated amount less than the Dollar Equivalent amount equal to $250,000; (D) any
Revolving Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Revolving Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; (E) the Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or
(F) in the case of Bank of America, in its capacity as an L/C Issuer, (1) the
Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency, or (2) Bank of America does not as of the issuance date of
the requested Letter of Credit issue Letters of Credit in the requested
currency.
(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(d) Expiration Date. Each Letter of Credit shall have a stated expiration date
no later than the earlier of (i) the date twelve (12) months after the date of
the issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve (12) months
after the then current expiration date of such Letter of Credit), and (ii) the
Letter of Credit Expiration Date.
43



--------------------------------------------------------------------------------



(e) Participations.
(i) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount or extending the expiration date thereof), and without any
further action on the part of the applicable L/C Issuer or the Lenders, such L/C
Issuer hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such L/C Issuer, a participation in such Letter of Credit equal to
such Revolving Lender’s Applicable Revolving Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.03(e)(i) in respect of Letters of Credit is absolute,
unconditional and irrevocable and shall not be affected by any circumstance
whatsoever, including any amendment, extension, reinstatement or renewal of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Revolving Commitments. Each Revolving Lender
further acknowledges and agrees that its participation in each Letter of Credit
will be automatically adjusted to reflect such Revolving Lender’s Applicable
Revolving Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Revolving Lender’s Aggregate Revolving
Commitment is amended pursuant to the provisions of this Agreement.
(ii) In consideration and in furtherance of the foregoing, upon receipt of any
Non-Reimbursement Notice, each Revolving Lender hereby absolutely,
unconditionally and irrevocably agrees to pay to the Administrative Agent, for
account of the applicable L/C Issuer, such Revolving Lender’s Applicable
Revolving Percentage of each L/C Disbursement made by such L/C Issuer not later
than 3:00 p.m. on the Business Day specified in such Non-Reimbursement Notice,
until such L/C Disbursement is reimbursed by the Company or at any time after
any reimbursement payment is required to be refunded to the Company for any
reason, including after the Revolving Maturity Date. Such payment shall be made
without any offset, abatement, withholding or reduction whatsoever, and shall
otherwise be made in the same manner as provided in Section 2.02 with respect to
Committed Revolving Loans made by such Revolving Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this Section 2.03(e)(ii)). The Administrative Agent shall promptly
pay to the applicable L/C Issuer the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Company pursuant to Section 2.03(f), the Administrative Agent
shall distribute such payment to such L/C Issuer or, to the extent that the
Revolving Lenders have made payments pursuant to this Section 2.03(e)(ii) to
reimburse such L/C Issuer, then to such Revolving Lenders and the applicable L/C
Issuer as their interests may appear. Any payment made by a Revolving Lender
pursuant to this Section 2.03(e)(ii) to reimburse any L/C Issuer for any L/C
Disbursement (other than, for the avoidance of doubt, any Committed Revolving
Loan made by a Revolving Lender pursuant to the first proviso set forth in
Section 2.03(f)) shall not constitute a Loan and shall not relieve the Company
of its obligation to reimburse such L/C Disbursement.
(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the provisions of Section 2.03(e)(ii),
then, without limiting the other provisions of this Agreement, the applicable
L/C Issuer shall be entitled
44



--------------------------------------------------------------------------------



to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the applicable
Overnight Rate and a rate determined by the applicable L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. A certificate of such L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(e)(iii) shall be conclusive absent manifest error.
(f) Reimbursement. If any L/C Issuer shall make any L/C Disbursement in respect
of a Letter of Credit, the Company shall reimburse such L/C Issuer in respect of
such L/C Disbursement by paying to the Administrative Agent an amount equal to
such L/C Disbursement not later than 12:00 noon on (i) the Business Day that the
Company receives notice of such L/C Disbursement, if such notice is received
prior to 10:00 a.m., or (ii) the Business Day immediately following the day that
the Company receives such notice, if such notice is not received prior to such
time; provided, that, the Company may, subject to the conditions to borrowing
set forth herein (other than the minimums and multiples required for Base Rate
Loans pursuant to Section 2.02), request in accordance with Section 2.02 that
such payment be financed with a Committed Revolving Borrowing of Base Rate Loans
in an equivalent amount and, to the extent so financed, the Company’s obligation
to make such payment shall be discharged and replaced by the resulting Committed
Revolving Borrowing of Base Rate Loans. If the Company fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable L/C Disbursement, the payment then due from the Company in
respect thereof (the “Unreimbursed Amount”) and such Revolving Lender’s
Applicable Revolving Percentage thereof (each such notice, a “Non-Reimbursement
Notice”). Promptly upon receipt of any Non-Reimbursement Notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Revolving Percentage
of the Unreimbursed Amount pursuant to Section 2.03(e)(ii), subject to the
amount of the unutilized portion of the Revolving Commitments. Any notice given
by any L/C Issuer or the Administrative Agent pursuant to this Section 2.03(f)
may be given by telephone if immediately confirmed in writing; provided, that,
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
(g) Obligations Absolute. The Company’s obligation to reimburse L/C
Disbursements as provided in Section 2.03(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:
(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; (iii) any draft, demand, certificate or
other document presented under such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement in such
draft or other document being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit; (iv) waiver by any L/C Issuer of
45



--------------------------------------------------------------------------------



any requirement that exists for such L/C Issuer’s protection and not the
protection of the Company or any waiver by such L/C Issuer which does not in
fact materially prejudice the Company; (v) honor of a demand for payment
presented electronically even if such Letter of Credit required that demand be
in the form of a draft; (vi) any payment made by any L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable; (vii) payment by the applicable L/C Issuer under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit; or any payment made by any L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or (viii) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.03, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Company’s
obligations hereunder.
(h) Examination. The Company shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will immediately notify the applicable L/C Issuer. The
Company shall be conclusively deemed to have waived any such claim against such
L/C Issuer and its correspondents unless such notice is given as aforesaid.
(i) Liability. None of the Administrative Agent, any Lender, any L/C Issuer, or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the applicable L/C Issuer or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in Section
2.03(g)), or any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the applicable L/C Issuer;
provided, that, the foregoing shall not be construed to excuse an L/C Issuer
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable Law) suffered by the Company that
are caused by such L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an L/C Issuer (as
finally determined by a court of competent jurisdiction), such L/C Issuer shall
be deemed to have exercised care in each such determination, and that: (i) an
L/C Issuer may replace a purportedly lost, stolen, or destroyed original Letter
of Credit or missing amendment thereto with a certified true copy marked as such
or waive a requirement for its presentation; (ii) an L/C Issuer may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit and without regard to any
non-documentary condition in such Letter of Credit; (iii) an L/C Issuer shall
have the right, in its sole discretion, to decline to accept such documents and
to make such payment if such documents are
46



--------------------------------------------------------------------------------



not in strict compliance with the terms of such Letter of Credit; and (iv) this
sentence shall establish the standard of care to be exercised by an L/C Issuer
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof (and the parties hereto hereby waive, to
the extent permitted by applicable Law, any standard of care inconsistent with
the foregoing). Without limiting the foregoing, none of the Administrative
Agent, any Lender, any L/C Issuer, or any of their Related Parties shall have
any liability or responsibility by reason of (A) any presentation that includes
forged or fraudulent documents or that is otherwise affected by the fraudulent,
bad faith, or illegal conduct of the beneficiary or other Person, (B) an L/C
Issuer declining to take-up documents and make payment, (C) against documents
that are fraudulent, forged, or for other reasons by which that it is entitled
not to honor, (D) following the Company’s waiver of discrepancies with respect
to such documents or request for honor of such documents, or (E) an L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such L/C
Issuer.
(j) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Company when a Letter of Credit is issued by it, the rules of
the ISP shall apply to each Letter of Credit. Notwithstanding the foregoing, no
L/C Issuer shall be responsible to the Company for, and no L/C Issuer’s rights
and remedies against the Company shall be impaired by, any action or inaction of
any L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where any L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.
(k) Benefits. Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to such L/C Issuer.
(l) Letter of Credit Fees. The Company shall pay to the Administrative Agent,
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Letters of Credit times
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
payable on the first (1st) Business Day following the end of each April, July,
October and January, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Maturity Date and thereafter
on demand, and (ii) accrued through and including the last day of each calendar
quarter in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
47



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
(m) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
equal to the percentage set forth in the Joint Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable no later than the tenth (10th) Business Day after the end of each April,
July, October and January in the most recently-ended quarterly period (or
portion thereof, in the case of the first payment), commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Revolving
Maturity Date and thereafter on demand. For purposes of computing the Dollar
Equivalent of the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Company shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(n) Disbursement Procedures. Each L/C Issuer shall, with respect to any Letter
of Credit issued by such L/C Issuer, within the time allowed by applicable Laws
or the specific terms of the Letter of Credit following its receipt thereof,
examine all documents purporting to represent a demand for payment under such
Letter of Credit. Such L/C Issuer shall promptly after such examination notify
the Administrative Agent and the Company in writing of such demand for payment
if such L/C Issuer has made or will make an L/C Disbursement thereunder;
provided, that, any failure to give or delay in giving such notice shall not
relieve the Company of its obligation to reimburse such L/C Issuer and the
Revolving Lenders with respect to any such L/C Disbursement.
(o) Interim Interest. If any L/C Issuer for any Letter of Credit shall make any
L/C Disbursement, then, unless the Company shall reimburse such L/C Disbursement
in full on the date such L/C Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the Company reimburses such
L/C Disbursement, at the rate per annum then applicable to Base Rate Loans;
provided, that, if the Company fails to reimburse such L/C Disbursement when due
pursuant to Section 2.03(f), then Section 2.08(b) shall apply. Interest accrued
pursuant to this Section 2.03(o) shall be for account of such L/C Issuer, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.03(f) to reimburse such L/C Issuer shall be for account of
such Revolving Lender to the extent of such payment.
(p) Replacement of any L/C Issuer. Any L/C Issuer may be replaced at any time by
written agreement between the Company, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Revolving Lenders of any such replacement of an L/C Issuer. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement, (i) the successor L/C Issuer shall have all the
rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit to
48



--------------------------------------------------------------------------------



be issued by it thereafter, and (ii) references herein to the term “L/C Issuer”
shall be deemed to include such successor or any previous L/C Issuer, or such
successor and all previous L/C Issuers, as the context shall require. After the
replacement of an L/C Issuer hereunder, the replaced L/C Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an L/C
Issuer under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.
(q) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Committed Revolving Loans has been accelerated, Revolving Lenders with L/C
Obligations representing at least fifty percent (50%) of the total L/C
Obligations) demanding the deposit of Cash Collateral pursuant to this Section
2.03(q), the Company shall immediately deposit into an account established and
maintained on the books and records of the Administrative Agent an amount in
cash equal to one hundred five percent (105%) of the total L/C Obligations as of
such date, plus any accrued and unpaid interest thereon; provided, that, the
obligation to deposit such Cash Collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in Section 8.01(f) or Section 8.01(g). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement. In addition, and without
limiting the foregoing or Section 2.03(d), if any L/C Obligations remain
outstanding after the expiration date specified in Section 2.03(d), the Company
shall immediately deposit into an account established and maintained on the
books and records of the Administrative Agent an amount in cash equal to one
hundred five percent (105%) of the total L/C Obligations as of such date, plus
any accrued and unpaid interest thereon. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over any Cash Collateral deposited pursuant to this Section 2.03(q). Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the accounts into which
such Cash Collateral is deposited. Cash Collateral deposited pursuant to this
Section 2.03(q) shall be applied by the Administrative Agent to reimburse any
L/C Issuer for L/C Disbursements for which it has not been reimbursed, together
with related fees, costs, and customary processing charges, and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the L/C Obligations at such time or, if the
maturity of the Committed Revolving Loans has been accelerated (but subject to
the consent of Revolving Lenders with L/C Obligations representing at least
fifty percent (50%) of the total L/C Obligations), be applied to satisfy other
obligations of the Company under this Agreement. If the Company is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three (3) Business Days after all Events of
Default have been cured or waived.
(r) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to
reimburse, indemnify and compensate the applicable L/C Issuer hereunder for any
and all drawings under such Letter of Credit as if such Letter of Credit had
been issued solely for the account of the Company. The Company irrevocably
waives any and all defenses that might otherwise be available to it as a
guarantor or
49



--------------------------------------------------------------------------------



surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit. The Company hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Company,
and that the Company’s business derives substantial benefits from the businesses
of such Subsidiaries.
(s) Letter of Credit Reports. Unless otherwise agreed by the Administrative
Agent, each L/C Issuer shall, in addition to its notification obligations set
forth elsewhere in this Section 2.03, provide the Administrative Agent a report,
in form and substance reasonably satisfactory to the Administrative Agent, as
set forth below: (i) reasonably prior to the time that such L/C Issuer issues,
amends, renews, increases or extends a Letter of Credit, the date of such
issuance, amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed); (ii)
on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment; (iii) on any Business Day
on which the Company fails to reimburse a payment made pursuant to a Letter of
Credit required to be reimbursed to such L/C Issuer on such day, the date of
such failure and the amount of such payment; (iv) for so long as any Letter of
Credit issued by an L/C Issuer is outstanding, such L/C Issuer shall deliver to
the Administrative Agent (A) on the last Business Day of each calendar month,
(B) at all other times a Letter of Credit Report is required to be delivered
pursuant to this Agreement, and (C) on each date that (1) an L/C Credit
Extension occurs or (2) there is any expiration, cancellation and/or
disbursement, in each case, with respect to any such Letter of Credit, a Letter
of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer; and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such L/C Issuer.
(t) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.



2.04 Swing Line Loans.
(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Company, in Dollars, from time to
time on any Business Day during the Availability Period for the Aggregate
Revolving Commitments in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, that, (i) after
giving effect to any Swing Line Loan, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) after giving effect to any
Swing Line Loan, the Revolving Credit Exposure of any Revolving Lender shall not
exceed such Revolving Lender’s Revolving Commitment, (iii) after giving effect
to any Swing Line Loan, the sum of (without duplication) (A) the Revolving
Credit Exposure of the Swing Line Lender, plus (B) the Outstanding Amount of all
Swing Line Loans, shall not exceed the Swing Line Lender’s Revolving Commitment,
(iv) the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan, and (v) the Swing Line Lender shall not be
under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan
50



--------------------------------------------------------------------------------



shall bear interest at the rate per annum specified in Section 2.08(a)(iii).
Immediately upon the making of a Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Lender’s Applicable Revolving Percentage
times the amount of such Swing Line Loan.
(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone or by a Swing Line Loan Notice; provided,
that, any telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date
(or such later time as shall be acceptable to the Administrative Agent and the
Swing Line Lender in their sole discretion), and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Promptly after receipt by the
Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of the Required Lenders) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company in Same Day Funds.
(c) Refinancing of Swing Line Loans.
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Lender make a
Committed Revolving Loan that is a Base Rate Loan in an amount equal to such
Revolving Lender’s Applicable Revolving Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender shall make an amount
equal to its Applicable Revolving Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving
51



--------------------------------------------------------------------------------



Lender that so makes funds available shall be deemed to have made a Committed
Revolving Loan that is a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Committed Revolving Loans that are Base Rate Loans submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Revolving Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line Lender shall
be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Committed Revolving Loan included in the
relevant Committed Revolving Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv) Each Revolving Lender’s obligation to make Committed Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that, each Revolving
Lender’s obligation to make Committed Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Company to repay Swing Line Loans, together with interest as provided herein.
(d) Repayment of Participations.
(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such
52



--------------------------------------------------------------------------------



Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swing Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the Termination Date.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Lender funds its Committed Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swing Line Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.



2.05 Prepayments.
(a) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Revolving Loans and/or Term Loans
in whole or in part without premium or penalty; provided, that, except as
otherwise agreed by the Administrative Agent in its sole discretion, (i) such
notice must be in the form of a Notice of Loan Prepayment and be received by the
Administrative Agent not later than 1:00 p.m. (A) three (3) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four (4) Business Days (or five (5) Business Days, in the case of prepayment of
Loans denominated in Special Notice Currencies) prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Loans, (ii) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of the Dollar Equivalent of $5,000,000 or a
whole multiple of the Dollar Equivalent of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each Notice of Loan
Prepayment shall specify the date, the currency and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each Notice of Loan Prepayment,
and of the amount of such Lender’s Applicable Percentage of such prepayment. If
a Notice of Loan Prepayment is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such Notice of Loan
Prepayment shall be due and payable on the date specified therein; provided,
that, a Notice of Loan Prepayment delivered by a Borrower may state that such
notice is conditioned upon the effectiveness of other transactions, in which
case such notice may be revoked by such Borrower (by notice to the
53



--------------------------------------------------------------------------------



Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of Term
Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments of the Term Loans as directed by the applicable Borrower
(or, in the absence of direction by such Borrower, such prepayment of Term Loans
shall be applied to the principal repayment installments of the Term Loans in
direct order of maturity). Each such prepayment shall be applied to the
Committed Revolving Loans or Term Loans, as applicable, of the Lenders in
accordance with their respective Applicable Percentages.
(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided, that,
except as otherwise agreed by the Swing Line Lender in its sole discretion, (i)
such notice must be in the form of a Notice of Loan Prepayment and be received
by the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $100,000. Each Notice of Loan Prepayment shall
specify the date and amount of such prepayment. If a Notice of Loan Prepayment
is given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, that, a Notice of Loan Prepayment delivered by the Company
may state that such notice is conditioned upon the effectiveness of other
transactions, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(c) If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrowers shall, within one
(1) Business Day of receipt of written notice from the Administrative Agent,
prepay Committed Revolving Loans and Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided, that,
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless, after the prepayment in full of the
Committed Revolving Loans and Swing Line Loans, the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments then in effect.
(d) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Committed Revolving Loans and L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
one hundred five percent (105%) of the Alternative Currency Sublimit then in
effect, then, within three (3) Business Days after receipt of such notice, the
Company shall prepay Committed Revolving Loans and/or Cash Collateralize Letters
of Credit in an aggregate amount sufficient to reduce such Outstanding Amount as
of such date of payment to an amount not to exceed one hundred percent (100%) of
the Alternative Currency Sublimit then in effect.



2.06 Termination or Reduction of Commitments.
(a) The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided, that, except as otherwise agreed by
the Administrative Agent in its sole discretion, (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of such termination or reduction, (ii) any
54



--------------------------------------------------------------------------------



such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, and (iv) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit, the Swing Line Sublimit or the Alternative Currency
Sublimit exceeds the amount of the Aggregate Revolving Commitments, the Letter
of Credit Sublimit, the Swing Line Sublimit or the Alternative Currency
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Revolving Lenders of
any such notice of termination or reduction of the Aggregate Revolving
Commitments. Any notice delivered by the Company pursuant to this Section
2.06(a) may state that such notice is conditioned upon the effectiveness of
other transactions, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Revolving
Lender according to its Applicable Revolving Percentage. All fees accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination.
(b) The Company may, upon notice to the Administrative Agent, terminate the Term
Facility, or from time to time permanently reduce the Term Commitments under the
Term Facility; provided, that, except as otherwise agreed by the Administrative
Agent in its sole discretion, (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of such termination or reduction, and (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof. The Administrative Agent will promptly notify the
Term Lenders of any such notice of termination or reduction of the Term
Commitments. Any notice delivered by the Company pursuant to this Section
2.06(b) may state that such notice is conditioned upon the effectiveness of
other transactions, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any reduction of the Term Facility shall be
applied to the Term Commitment of each Term Lender according to its Applicable
Percentage with respect to the Term Facility. All fees accrued until the
effective date of any termination of the Term Facility shall be paid on the
effective date of such termination.
(c) The aggregate Term Commitments shall be automatically and permanently
reduced (i) by the amount of any Term Borrowing on the date of such Term
Borrowing pursuant to Section 2.01(b), and (ii) to zero on the last day of the
Availability Period for the Term Facility.



2.07 Repayment of Loans.
(a) The Borrowers shall repay to the Revolving Lenders on the Revolving Maturity
Date the aggregate principal amount of all Committed Revolving Loans outstanding
on such date.
(b) The Company shall repay each Swing Line Loan on the earlier to occur of (i)
the date ten (10) Business Days after such Swing Line Loan is made, and (ii) the
Revolving Maturity Date. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Swing Line Lender, the Company shall repay
the outstanding Swing Line Loans made by the
55



--------------------------------------------------------------------------------



Swing Line Lender in an amount sufficient to eliminate any Fronting Exposure in
respect of such Swing Line Loans.
(c) The Company shall repay the outstanding principal amount of the Term Loans
in installments on the last Business Day of each April, July, October and
January (commencing with the last Business Day of October, 2020) and on the Term
Maturity Date, in each case, in the amounts based on the respective percentages
set forth in the table below (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05(a)), unless accelerated sooner pursuant to Section 8.02:
Payment Dates
Principal Amortization Payment
(% of an amount equal to the sum of (i) the Closing Date Term Loan Borrowing
Amount, plus (ii) the Additional Term Loan Borrowing Amount)
Last Business Day of October, 2020
1.25%  
Last Business Day of January, 2021
1.25%  
Last Business Day of April, 2021
1.25%  
Last Business Day of July, 2021
1.25%  
Last Business Day of October, 2021
1.25%  
Last Business Day of January, 2022
1.25%  
Last Business Day of April, 2022
2.50%  
Last Business Day of July, 2022
2.50%  
Last Business Day of October, 2022
2.50%  
Last Business Day of January, 2023
2.50%  
Last Business Day of April, 2023
2.50%  
Last Business Day of July, 2023
2.50%  
Last Business Day of October, 2023
2.50%  
Last Business Day of January, 2024
2.50%  
Last Business Day of April, 2024
2.50%  
Last Business Day of July, 2024
2.50%  
Last Business Day of October, 2024
2.50%  
Last Business Day of January, 2025
2.50%  
Term Maturity Date
Outstanding Principal Balance
of Term Loans

provided, that, the final principal repayment installment of the Term Loans
shall be repaid on the Term Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of all Term Loans outstanding on such
date.



2.08 Interest.
(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for Eurocurrency Rate Loans; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base
56



--------------------------------------------------------------------------------



Rate plus the Applicable Rate for Base Rate Loans; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.
(b) (i) If any Event of Default has occurred and is continuing under Section
8.01(a), whether at stated maturity, by acceleration or otherwise, such overdue
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.



2.09 Fees. In addition to certain fees described in Sections 2.03(j) and (k):
(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee (the “Commitment Fee”) in Dollars equal to the
Applicable Rate times the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (i) the Outstanding Amount of Committed Revolving
Loans, plus (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
during the Availability Period for the Aggregate Revolving Commitments,
including at any time during which one or more of the conditions in Section 4.02
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each April, July, October and January, commencing with the first
such date to occur after the Closing Date, and on the last day of the
Availability Period for the Aggregate Revolving Commitments. The Commitment Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b) Ticking Fee. The Company shall pay to the Administrative Agent for the
account of each Term Lender in accordance with its Applicable Percentage of the
Term Facility, a ticking fee (each, a “Ticking Fee”) in Dollars equal to the
Applicable Rate times the amount of such Term Lender’s Term Commitment.  The
Ticking Fees shall accrue at all times during the Availability Period for the
Term Facility, including at any time during which one or more of the conditions
in Section 4.02 is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each April, July, October and January, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Term Facility.  The Ticking Fees shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by
57



--------------------------------------------------------------------------------



the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(c) Other Fees.
(i) The Borrowers shall pay to each Arranger and the Administrative Agent, for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
(ii) The Borrowers shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.



2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred sixty-five (365) or three hundred sixty-six (366) days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred sixty (360) day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred sixty-five (365) day
year or a three hundred sixty-six (366) day year), or, in the case of interest
in respect of Committed Revolving Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided, that, any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the
Administrative Agent reasonably determine that (i) the Consolidated Leverage
Ratio as calculated by the Company as of any applicable date was inaccurate, and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrowers shall promptly and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, the applicable L/C Issuers or the Swing Line Lender, as
the case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03, Section 2.08(b) or under Article VIII. The Borrowers’ obligations
under this paragraph shall survive the Termination Date.



58



--------------------------------------------------------------------------------



2.11 Evidence of Debt.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender in the ordinary course of
business. The Administrative Agent shall maintain the Register in accordance
with Section 11.06(c). The accounts or records maintained by each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the written request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note or Notes, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note(s) and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.



2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Committed Revolving Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Committed
Revolving Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Appropriate
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after (i) 2:00
p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrative
59



--------------------------------------------------------------------------------



Agent, in the case of payments in an Alternative Currency, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the applicable Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans or in the case of Alternative Currencies in accordance with such market
practice, in each case, as applicable. If the Borrowers and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuers, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the applicable L/C Issuers, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.
60



--------------------------------------------------------------------------------



(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.



2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided, that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section 2.13 shall not be construed to apply to (A)
any payment made by or on behalf of the Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender or a Disqualified
Institution), (B) the application of Cash Collateral provided for in Section
2.15, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Company or any Subsidiary (as to
which the provisions of this Section 2.13 shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may
61



--------------------------------------------------------------------------------



exercise against any Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.



2.14 Increases in Aggregate Revolving Commitments.
(a) Request for Increase. Upon notice to the Administrative Agent (which shall
promptly notify the Revolving Lenders), at any time prior to the Revolving
Maturity Date, the Company may request an increase in the Aggregate Revolving
Commitments by an amount not exceeding the Incremental Amount; provided, that,
unless otherwise agreed by the Administrative Agent in its sole discretion, any
such request for an increase shall be in a minimum principal amount of
$10,000,000 and in $1,000,000 increments in excess thereof. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Revolving Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Revolving Lenders), and the Company may
also invite prospective lenders to respond.
(b) Revolving Lender Elections to Increase. Each Revolving Lender shall notify
the Administrative Agent within the time period specified in Section 2.14(a)
whether or not it agrees to increase its Revolving Commitment (which decision
shall be made in the sole discretion of each Revolving Lender) and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Revolving Percentage of such requested increase. Any Revolving Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Commitment. Each prospective lender shall notify the
Administrative Agent within such time period whether or not it agrees to fund
any portion of the requested increase and, if so, by what amount. Any
prospective lender not responding within such time period shall be deemed to
have declined to fund any portion of the requested increase.
(c) Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Company and each Revolving Lender of the
Revolving Lenders’ and prospective lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld or delayed), each L/C Issuer and the Swing Line Lender, the Company may
also invite additional Eligible Assignees to become Revolving Lenders. If any
prospective lender agrees to fund any portion of the requested increase in the
Aggregate Revolving Commitments (any such prospective lender, an “Additional
Lender”), such Additional Lender shall become a Revolving Lender hereunder
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent.
(d) Effective Date and Allocations. If the Aggregate Revolving Commitments are
increased in accordance with this Section 2.14, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase which, for any existing Revolving Lender
participating in such increase, need not be ratable in accordance with its
Revolving Commitment prior to such increase. The Administrative Agent shall
promptly notify the Company and the Lenders in writing of the final allocation
of such increase and the Increase Effective Date.
(e) Conditions to Effectiveness of Increase. As conditions precedent to any such
increase, the Borrowers shall (i) pay any fees agreed to in connection
therewith, (ii) deliver to the Administrative Agent a certificate of each
Borrower dated as of the Increase Effective Date
62



--------------------------------------------------------------------------------



signed by a Responsible Officer of such Borrower (A) certifying and attaching
the resolutions adopted by such Borrower approving or consenting to such
increase, and (B) in the case of the certificate delivered by the Company, (1)
demonstrating that, upon giving effect to any such increase on a Pro Forma Basis
(and assuming for such calculation that such increase is fully drawn), the
Borrowers would be in compliance with the Consolidated Leverage Ratio as of the
end of the most recent fiscal quarter for which the Company was required to
deliver financial statements pursuant to Section 6.01(a) or Section 6.01(b), and
(2) certifying that, before and after giving effect to such increase, (x) no
Default exists, and (y) the representations and warranties of the Borrowers
contained in Article V or any other Loan Document shall be true and correct in
all material respects (unless already qualified by materiality or “Material
Adverse Effect,” in which case they shall be true and correct in all respects),
on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (unless already
qualified by materiality or “Material Adverse Effect,” in which case they shall
be true and correct in all respects) as of such earlier date, and except that
for purposes of this Section 2.14(e)(ii)(B)(y), the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, (iii)(A) deliver to the Administrative Agent such Organization
Documents and legal opinions as may be reasonably requested by the
Administrative Agent or any Lender in connection with such increase, (B) provide
to the Administrative Agent and the Lenders the documentation and other
information reasonably requested by the Administrative Agent and the Lenders as
required by United States regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, and (C) in each case if any Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, provide to the Administrative Agent
and each Lender, to the extent reasonably requested by the Administrative Agent
or such Lender, a Beneficial Ownership Certification in relation to such
Borrower, and (iv) prepay any Committed Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed
Revolving Loans ratable with any revised Revolving Commitments arising from any
nonratable increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14.
(f) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.13 or Section 11.01 to the contrary.



2.15 Cash Collateral.
(a) Obligation to Cash Collateralize. At any time there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Company shall Cash Collateralize such L/C Issuer’s Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.
(b) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be
63



--------------------------------------------------------------------------------



applied pursuant to Section 2.15(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the applicable L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (determined in
the case of Cash Collateral provided pursuant to Section 2.16(a)(v), after
giving effect to Section 2.16(a)(v) and any Cash Collateral provided by the
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Agreement in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Revolving Lender that is a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vii))), or (ii) the
determination by the Administrative Agent or the applicable L/C Issuer, as
applicable, that there exists excess Cash Collateral; provided, that, (A) any
such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to the other applicable
provisions of the Loan Documents, and (B) the Person providing Cash Collateral
and the applicable L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.



2.16 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” and Section 11.01.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the
64



--------------------------------------------------------------------------------



Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or the Swing Line Lender hereunder; third, to Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Company may request (so long as no
Default has occurred and is continuing), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, and (B) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Non-Defaulting Lenders, the L/C Issuers or
the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Non-Defaulting Lender, any L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (1) such payment is a
payment of the principal amount of any Loans or Unreimbursed Amounts in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Revolving Commitments hereunder without giving effect to Section
2.16(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii) Certain Fees.
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee or any
Ticking Fee for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any Commitment Fee or any Ticking Fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Percentage of the stated
65



--------------------------------------------------------------------------------



amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15.
(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to each L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.
(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders that are Revolving Lenders in accordance with their respective
Applicable Revolving Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to
Section 11.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, then,
within one (1) Business Day following notice by the Administrative Agent, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure, and (B) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with the
applicable Commitments (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
66



--------------------------------------------------------------------------------



(c) New Swing Line Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan, and (ii) no L/C Issuer shall be
required to issue, extend, increase, reinstate or renew any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.



2.17 Extension of Revolving Maturity Date.
(a) Requests for Extension. The Company may, no more than two (2) times during
the term of this Agreement, by notice to the Administrative Agent (which notice
shall be promptly delivered by the Administrative Agent to each Revolving
Lender), no earlier than sixty (60) days and no later than thirty (30) days
prior to any anniversary of the Closing Date (each such anniversary date, an
“Anniversary Date”), request that each Revolving Lender extend the Revolving
Maturity Date then applicable to such Revolving Lender’s Revolving Commitment
(the Revolving Maturity Date then applicable to such Revolving Lender’s
Revolving Commitment being such Revolving Lender’s “Current Revolving Maturity
Date”) for one (1) year.
(b) Revolving Lender Elections to Extend. Each Revolving Lender, acting in its
sole discretion, shall, by notice to the Administrative Agent given promptly
after such Revolving Lender’s receipt of a notice of request for extension
delivered by the Company pursuant to Section 2.17(a) and, in any event, no later
than fifteen (15) days prior to the applicable Anniversary Date (such date, with
respect to any Anniversary Date, the “Notice Date”), advise the Administrative
Agent whether or not such Revolving Lender agrees to such extension (each
Revolving Lender that determines not to so extend such Revolving Lender’s
Current Revolving Maturity Date being referred to herein as a “Non-Extending
Lender”); provided, that, any Revolving Lender that does not so advise the
Administrative Agent on or before the Notice Date for the applicable Anniversary
Date shall be deemed to be a Non-Extending Lender. The election of any Revolving
Lender to agree to such extension shall not obligate any other Revolving Lender
to so agree. For the avoidance of doubt, each Non-Extending Lender shall be
required to maintain its original Revolving Commitment pursuant to the terms and
conditions contained herein to and including such Revolving Lender’s Current
Revolving Maturity Date (without giving effect to such extension).
(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Revolving Lender’s determination under Section 2.17(b) no
later than the date ten (10) days prior to the applicable Anniversary Date (or,
if such date is not a Business Day, on the next preceding Business Day).
(d) Minimum Extension Requirement. If (and only if) the aggregate amount of the
Revolving Commitments of the Revolving Lenders that have agreed to so extend
their Current Revolving Maturity Dates (each, an “Extending Lender”) shall be
more than fifty percent (50%) of the Aggregate Revolving Commitments in effect
immediately prior to the applicable Anniversary Date, then, subject to the
satisfaction of the conditions set forth in Section 2.17(f), effective as of the
applicable Anniversary Date, the Current Revolving Maturity Date of each
Extending Lender shall be extended to the date falling one (1) year after such
Revolving Lender’s Current Revolving Maturity Date (except that, if such date is
not a Business Day, such Revolving Maturity Date as so extended shall be the
next preceding Business Day).
67



--------------------------------------------------------------------------------



(e) Replacement of Non-Extending Lenders. Subject to the satisfaction of the
minimum extension requirement in Section 2.17(d) and the other conditions to the
effectiveness of any such extension set forth in Section 2.17(f), the Company
shall have the right (but not the obligation), in its sole discretion, to, no
later than the date that occurs sixty (60) days following the applicable
Anniversary Date, elect to replace any Non-Extending Lender pursuant to Section
11.13 by causing such Non-Extending Lender to assign and delegate, without
recourse, its interests, rights and obligations as a Revolving Lender to one or
more existing Revolving Lenders or Eligible Assignees (provided, that, the
applicable existing Revolving Lender or Eligible Assignee agrees to the
extension of the Current Revolving Maturity Date as requested by the Company).
(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Current Revolving Maturity Date of any Revolving Lender
pursuant to this Section 2.17 shall not be effective with respect to any
Extending Lender unless, on the applicable Anniversary Date, the Borrowers shall
(i) pay any fees agreed to in connection therewith, (ii) deliver to the
Administrative Agent a certificate of each Borrower dated as of the applicable
Anniversary Date signed by a Responsible Officer of such Borrower (A) certifying
and attaching the resolutions adopted by such Borrower approving or consenting
to such extension, and (B) in the case of the certificate delivered by the
Company, certifying that, before and after giving effect to such extension, (1)
no Default exists, and (2) the representations and warranties of the Borrowers
contained in Article V or any other Loan Document shall be true and correct in
all material respects (unless already qualified by materiality or “Material
Adverse Effect,” in which case they shall be true and correct in all respects),
on and as of the date of such extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (unless already
qualified by materiality or “Material Adverse Effect,” in which case they shall
be true and correct in all respects) as of such earlier date, and except that
for purposes of this Section 2.17(f)(ii)(B)(2), the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, and (iii)(A) deliver to the Administrative Agent such Organization
Documents and legal opinions as may be reasonably requested by the
Administrative Agent or any Lender in connection with such extension, (B)
provide to the Administrative Agent and the Lenders the documentation and other
information reasonably requested by the Administrative Agent and the Lenders as
required by United States regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, and (C) in each case if any Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, provide to the Administrative Agent
and each Lender, to the extent reasonably requested by the Administrative Agent
or such Lender, a Beneficial Ownership Certification in relation to such
Borrower.
(g) Conflicting Provisions. This Section 2.17 shall supersede any provisions in
Sections 2.13 or Section 11.01 to the contrary.



2.18 Designated Borrowers.
(a) Designated Borrowers.  The Company may at any time, upon not less than
fifteen (15) Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any wholly-owned Subsidiary (an “Applicant
Borrower”) as a Designated Borrower to receive Committed Revolving Loans
hereunder by delivering to the Administrative Agent (which shall
68



--------------------------------------------------------------------------------



promptly deliver counterparts thereof to each Lender) a duly executed Designated
Borrower Request and Assumption Agreement.  The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
Aggregate Revolving Commitments, (i) the Administrative Agent shall have
received a duly executed Designated Borrower Request and Assumption Agreement
with respect to such Applicant Borrower, (ii) the Administrative Agent and each
Revolving Lender must agree to such Applicant Borrower becoming a Designated
Borrower, (iii) the Administrative Agent shall have received, to the extent
reasonably requested by the Administrative Agent, supporting resolutions,
incumbency certificates, Organization Documents and legal opinions with respect
to such Applicant Borrower, in form, content and scope reasonably satisfactory
to the Administrative Agent, (iv) such Applicant Borrower shall have delivered
an executed Note to any Revolving Lender requesting a Note, (v) such Applicant
Borrower shall have provided to the Administrative Agent and each Lender
documentation and other information reasonably requested by the Administrative
Agent or such Lender as required by United States regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, and (vi) if such Applicant Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, such
Applicant Borrower shall have provided to the Administrative Agent and each
Lender, to the extent reasonably requested by the Administrative Agent or such
Lender, a Beneficial Ownership Certification in relation to such Applicant
Borrower (the requirements set forth in clauses (i), (ii), (iii), (iv), (v) and
(vi) being collectively referred to herein as the “Designated Borrower
Requirements”).  If the Designated Borrower Requirements are met, the
Administrative Agent shall send a Designated Borrower Notice to the Company and
the Lenders specifying the effective date upon which the Applicant Borrower
shall constitute a Designated Borrower, whereupon each of the Revolving Lenders
agrees to permit such Designated Borrower to receive Committed Revolving Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided, that, no Loan Notice may be submitted by
or on behalf of such Designated Borrower until the date five (5) Business Days
after such effective date.
(b) Appointment. Each Subsidiary that is or becomes a “Designated Borrower”
pursuant to this Section 2.18 hereby irrevocably appoints the Company to act as
its agent for all purposes of this Agreement and the other Loan Documents and
agrees that (i) the Company may execute such documents on behalf of such
Designated Borrower as the Company deems appropriate in its sole discretion and
each Designated Borrower shall be obligated by all of the terms of any such
document executed on its behalf, (ii) any notice or communication delivered by
the Administrative Agent or any Lender to the Company shall be deemed delivered
to each Designated Borrower, and (iii) the Administrative Agent or the Lenders
may accept, and be permitted to rely on, any document, instrument or agreement
executed by the Company on behalf of any Designated Borrowers.
(c) Termination. The Company may, from time to time, upon not less than fifteen
(15) Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such; provided, that,
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it
or otherwise as of the effective date of such termination. The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.



69



--------------------------------------------------------------------------------



2.19 Designated Lenders. Each of the Administrative Agent, each L/C Issuer, the
Swing Line Lender and each Lender at its option may make any Credit Extension or
otherwise perform its obligations hereunder through any Lending Office (each, a
“Designated Lender”); provided, that, any exercise of such option shall not
affect the obligation of the Borrowers to repay any Credit Extension in
accordance with the terms of this Agreement. Any Designated Lender shall be
considered a Lender; provided, that, designation of a Designated Lender is for
administrative convenience only and does not expand the scope of liabilities or
obligations of any Lender or any Designated Lender beyond those of the Lender
designating such Person as a Designated Lender as provided in this Agreement.



ARTICLE III 

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i) Any and all payments by or on account of any obligation of the Borrowers
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by the
Withholding Agent, then the Withholding Agent shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.
(ii) If a Withholding Agent shall be required by the Code to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the applicable Withholding Agent
shall withhold or make such deductions as are determined by the Withholding
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrowers shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(iii) If a Withholding Agent shall be required by any applicable Laws other than
the Code to withhold or deduct any Taxes from any payment, then (A) the
applicable Withholding Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Withholding Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrowers shall be increased as necessary so that after any required
70



--------------------------------------------------------------------------------



withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c) Tax Indemnifications.
(i) The Borrowers shall, and do hereby indemnify each Recipient, and shall make
payment in respect thereof within ten (10) days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (other than penalties,
interest and expenses payable by reason of the gross negligence or willful
misconduct of such Recipient), whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error.
(ii) Each Lender or each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (B) the Administrative Agent and the Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent against any Excluded Taxes attributable to such Lender
or such L/C Issuer that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender or
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).
(d) Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrowers shall deliver
71



--------------------------------------------------------------------------------



to the Administrative Agent or the Administrative Agent shall deliver to the
Borrowers, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrowers or the Administrative Agent, as the
case may be.
(e) Status of Lenders; Tax Documentation.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other
72



--------------------------------------------------------------------------------



applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section
73



--------------------------------------------------------------------------------



1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by such Borrower or the Administrative Agent as may be necessary for
such Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.
(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify such Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes (including any application or
carry-over of such refund amount to reduce any cash Taxes otherwise payable to
the refunding Governmental Authority) as to which it has been indemnified by an
indemnifying party or with respect to which it has been paid additional amounts
pursuant to this Section 3.01, it shall promptly pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, under this Section 3.01 with respect to the
Taxes giving rise to such refund and including any interest paid or credited by
the relevant Governmental Authority with respect to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such indemnifying party,
upon the request of the Recipient, agrees to repay the amount paid over to such
indemnifying party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority in connection therewith) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the Recipient in a less favorable net after-Tax position than such Recipient
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrowers or any other Person.
(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, and the Termination
Date.



3.02 Illegality.
(a) If any Lender reasonably determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable
74



--------------------------------------------------------------------------------



Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurocurrency Rate, or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist (which
notice such Lender agrees to give promptly). Upon receipt of such notice, (A)
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans, and (B) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted,
together with any additional amounts required pursuant to Section 3.05.
(b) If, in any applicable jurisdiction, the Administrative Agent, any L/C Issuer
or any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, any L/C Issuer or any Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund, hold a
commitment or maintain its participation in any Loan or Letter of Credit or
(iii) issue, make, maintain, fund or charge interest or fees with respect to any
Credit Extension to any Foreign Borrower, such Person shall promptly notify the
Administrative Agent, and, upon the Administrative Agent notifying the Company,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest or fees with respect to any
such Credit Extension shall be suspended, and to the extent required by
applicable Law, cancelled. Upon receipt of such notice, the Borrowers shall (A)
repay that Person’s participation in the Loans or other applicable Obligations
on the last day of the Interest Period for each Loan or other Obligation
occurring after the Administrative Agent has notified the Company or, if
earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law), (B) to the extent applicable to any L/C
Issuer, Cash Collateralize that portion of applicable L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit to
75



--------------------------------------------------------------------------------



the extent not otherwise Cash Collateralized, and (C) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.



3.03 Inability to Determine Rates.
(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B)(1) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, and (2)
the circumstances described in Section 3.03(c)(i) do not apply, or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to any Alternative Currency (including changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (a)(ii) above, until the Administrative
Agent upon instruction of the Required Lenders) revokes such notice (which the
Administrative Agent agrees promptly to do upon determination by the
Administrative Agent or the Required Lenders that the circumstances giving rise
to such notice no longer exist). Upon receipt of such notice, (A) the Borrowers
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans in the affected currency or currencies (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans denominated in Dollars in the Dollar Equivalent of the amount
specified therein and (B)(1) any outstanding affected Eurocurrency Rate Loans
denominated in Dollars will be deemed to have been converted into Base Rate
Loans at the end of the applicable Interest Period, and (2) any outstanding
affected Eurocurrency Rate Loans denominated in an Alternative Currency shall be
prepaid in full at the end of the applicable Interest Period.
(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 3.03(a)(i), the Administrative Agent, in
consultation with the Company and affected Lenders, may establish an alternative
interest rate for the Impacted Loans, in which case, such alternative rate of
interest shall apply with respect to the Impacted Loans until (i) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under Section 3.03(a)(i), (ii) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Company that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (iii) any Lender
76



--------------------------------------------------------------------------------



determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Company written notice thereof.
(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Section 3.03(a) and Section 3.03(b), if the
Administrative Agent determines (which determination shall be conclusive and
binding on all parties hereto absent manifest error), or the Company or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to Company) that the Company or Required Lenders (as applicable)
have determined (which determination shall be conclusive and binding upon all
parties hereto absent manifest error), that: (i) adequate and reasonable means
do not exist for ascertaining the Applicable Reference Rate for an Applicable
Currency for any requested Interest Period, including because the Screen Rate
for such Applicable Currency is not available or published on a current basis
and such circumstances are unlikely to be temporary; or (ii) the administrator
of the Screen Rate for an Applicable Currency or a Governmental Authority having
or purporting to have jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which (x) the Applicable
Reference Rate for an Applicable Currency or the Screen Rate for an Applicable
Currency shall no longer be made available, or used for determining the interest
rate of loans denominated in such Applicable Currency, or (y) the administrator
of the Screen Rate for an Applicable Currency will be insolvent; provided, that,
in each case, at the time of such statement, there is no successor administrator
that is satisfactory to the Administrative Agent that will continue to provide
the Applicable Reference Rate for such Applicable Currency after such specific
date (such specific date, the “Scheduled Unavailability Date”); or (iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
Applicable Reference Rate for an Applicable Currency; then, reasonably promptly
after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Company may amend this Agreement solely for the purpose of replacing the
Applicable Reference Rate for the Applicable Currency in accordance with this
Section 3.03 with (A) in the case of Dollars, one or more SOFR-Based Rates, or
(B) another alternate benchmark rate, giving due consideration to any evolving
or then-existing convention for similar syndicated credit facilities syndicated
in the U.S. and denominated in the Applicable Currency for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then-existing
convention for similar syndicated credit facilities syndicated in the U.S. and
denominated in the Applicable Currency for such benchmarks, each of which
adjustments or methods for calculating such adjustments shall be published on
one or more information services as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (each,
an “Adjustment”; any such proposed rate, a “Successor Rate”), and any such
amendment shall become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Company unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (1) in the case of an amendment to replace the Applicable
Reference Rate with respect to Eurocurrency Rate Loans denominated in Dollars
with a rate described in clause (A) above, object to any Adjustment, or (2) in
the case of an amendment to replace the
77



--------------------------------------------------------------------------------



Applicable Reference Rate with respect to Eurocurrency Rate Loans denominated in
the Applicable Currency with a rate described in clause (B) above, object to
such amendment; provided, that, for the avoidance of doubt, in the case of
clause (1) above, the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such Successor Rate for the
Applicable Currency shall be applied in a manner consistent with market
practice; provided, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Successor Rate for
such Applicable Currency shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no Successor Rate has been determined for the Applicable Currency and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in each such Applicable Currency shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, (i) the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in each such affected Applicable Currency (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted each such request into a request for a
Borrowing of Base Rate Loans denominated in Dollars (subject to the foregoing
clause (y)) in the Dollar Equivalent of the amount specified therein, and
(ii)(A) any outstanding affected Eurocurrency Rate Loans denominated in Dollars
will be deemed to have been converted into Base Rate Loans at the end of the
applicable Interest Period, and (B) any outstanding affected Eurocurrency Rate
Loans denominated in an Alternative Currency shall be prepaid in full at the end
of the applicable Interest Period.
Notwithstanding anything else herein, any definition of “Successor Rate” for any
currency shall provide that in no event shall such Successor Rate be less than
zero for purposes of this Agreement.
In connection with the implementation of a Successor Rate for any currency, the
Administrative Agent will have the right to make Successor Rate Conforming
Changes with respect to such currency from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided, that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such Successor Conforming
Changes for the Applicable Currency to the Lenders reasonably promptly after
such amendment becomes effective.



3.04 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(f)) or any L/C
Issuer;
78



--------------------------------------------------------------------------------



(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes”, and (C) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or any L/C Issuer or the applicable interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or any L/C Issuer reasonably determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.
(c) Mandatory Costs. If any Lender or any L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender or such L/C
Issuer, as the case may be, such Mandatory Costs. Such amount shall be expressed
as a percentage rate per annum and shall be payable on the full amount of the
applicable Obligations.
(d) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in Sections
3.04(a), (b) or (c), setting forth in reasonable detail the manner in which such
amount or amounts was determined and delivered
79



--------------------------------------------------------------------------------



to the Company shall be conclusive absent manifest error. The Company shall pay
(or cause the applicable Designated Borrower to pay) such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(e) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided, that, the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than one hundred and eighty (180) days prior to the date that such
Lender or such L/C Issuer, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred and eighty (180)-day period referred to above
shall be extended to include the period of retroactive effect thereof).
(f) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan; provided, that, the
Company shall have received at least ten (10) days’ prior written notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give written notice ten (10) days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.
(g) Requests for Compensation. Any request by a Lender for compensation pursuant
to the foregoing provisions of this Section 3.04 shall be made in accordance
with such Lender’s policies as applied generally to other similarly situated
borrowers of similar creditworthiness with respect to their similarly affected
commitments, loans and/or participations under agreements with such borrowers
having provisions similar to the provisions of this Section 3.04 (it being
acknowledged and agreed that nothing in this section shall require the
Administrative Agent or any Lender to disclose any information related to
similarly situated customers, comparable provisions of similar agreements or
otherwise that the Administrative Agent or such Lender (as applicable), in its
sole discretion, deems proprietary, privileged or confidential, and the
Administrative Agent’s or applicable Lender's failure to provide such
information shall not preclude it from asserting that such other customer is
similarly situated under a similar agreement to the applicable Borrower).



3.05 Compensation for Losses. Within ten (10) days of written demand by any
Lender (with a copy to the Administrative Agent) from time to time, the Company
shall promptly compensate (or cause the applicable Designated Borrower to
compensate) such Lender for and hold such Lender harmless from any loss, cost or
expense (other than loss of profit) incurred by it as a result of:
80



--------------------------------------------------------------------------------



(a) any conversion, payment or prepayment of any Eurocurrency Rate Loan on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);
(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;
(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by any Borrower
pursuant to Section 11.13; or
(d) any failure by any Borrower to make payment of any Committed Revolving Loan
or drawing under any Letter of Credit (or interest due thereon) denominated in
an Alternative Currency on its scheduled due date or any payment thereof in a
different currency;
excluding any loss of anticipated profits, but including any loss or expense
arising from any foreign exchange losses, the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.



3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to any Borrower through any Lending Office; provided, that, the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender, any
L/C Issuer or any Governmental Authority for the account of any Lender or any
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or such L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Credit Extensions hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, as
applicable, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Company hereby agrees to pay (or cause the applicable Designated Borrower to
pay) all reasonable and documented costs and expenses incurred by any Lender or
any L/C Issuer in connection with any such designation or assignment.
81



--------------------------------------------------------------------------------



(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04 or gives a notice pursuant to Section 3.02, or if the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Company may
replace such Lender in accordance with Section 11.13.



3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive the Termination Date and any resignation of the Administrative Agent.



ARTICLE IV 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS



4.01 Conditions Precedent to Effectiveness and the Initial Credit Extensions.
The effectiveness of this Agreement and the obligation of each L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or .pdf copies unless otherwise specified, each properly
executed by a Responsible Officer of the Company (where applicable), each (to
the extent applicable) dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date):
(i) executed counterparts of this Agreement from the Company, the Administrative
Agent, each Lender, each L/C Issuer and the Swing Line Lender;
(ii) Notes executed by the Company in favor of each Lender requesting a Note;
(iii) such certificates with respect to resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer of the Company authorized to
act as a Responsible Officer of the Company in connection with this Agreement
and the other Loan Documents;
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing, in good standing and qualified to engage
in business in the jurisdiction of its organization;
(v) a customary legal opinion or opinions from counsel to the Company, addressed
to the Administrative Agent, each Lender and each L/C Issuer party to this
Agreement as of the Closing Date; and
(vi) a certificate signed by the chief executive officer, chief financial
officer (or principal financial officer with similar responsibilities),
treasurer or controller that is a Responsible Officer of the Company certifying
(A) that the conditions specified in
82



--------------------------------------------------------------------------------



Sections 4.02(a) and (b) have been satisfied, (B) that there has been no event
or circumstance since January 31, 2020 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (C) as to the Solvency of the Company and its Subsidiaries on a
consolidated basis; and
(b) copies of (i) the audited consolidated balance sheets of the Company and its
Subsidiaries for the fiscal years of the Company ended January 31, 2020, January
31, 2019 and January 31, 2018, and, in each case, the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal years of the Company and its Subsidiaries, including the notes thereto,
and (ii) the unaudited consolidated balance sheet of the Company and its
Subsidiaries for the fiscal quarter of the Company ending October 31, 2019, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date.
(c) The Company shall have provided to the Administrative Agent and the Lenders
the documentation and other information reasonably requested by the
Administrative Agent and the Lenders as required by United States regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act.
(d) If the Company qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, receipt by the Administrative Agent and each Lender, to
the extent requested by the Administrative Agent or such Lender, of a Beneficial
Ownership Certification in relation to the Company.
(e) Any fees required to be paid on or before the Closing Date shall have been
paid.
(f) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable and documented out-of-pocket fees, charges and disbursements of Moore
& Van Allen PLLC (directly to such counsel if requested by the Administrative
Agent) to the extent invoiced prior to the Closing Date, plus such additional
amounts of reasonable out-of-pocket fees, charges and disbursements of Moore &
Van Allen PLLC as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings to the extent such estimate is received prior to the Closing Date
(provided, that, such estimate shall not thereafter preclude a final settling of
accounts between the Company and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.



4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:
(a) The representations and warranties of the Borrowers contained in Article V
or any other Loan Document shall be true and correct, in all material respects
(unless already
83



--------------------------------------------------------------------------------



qualified by materiality or “Material Adverse Effect” in which case, they shall
be true and correct in all respects), on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct, in all material respects (unless already qualified by materiality or
“Material Adverse Effect”, in which case, they shall be true and correct in all
respects), as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively; provided, that, solely in connection
with any Credit Extension made after the Closing Date (other than the Term
Borrowing to be made after the Closing Date), this Section 4.02(a) shall not
require the representations and warranties set forth in Section 5.05(c) or
Section 5.06 to be true and correct in all material respects (or in all respects
if already qualified by materiality or “Material Adverse Effect”) in connection
with such Credit Extension.
(b) No Default shall exist, or would result, from such proposed Credit Extension
or from the application of the proceeds thereof.
(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d) If the applicable Borrower is a Designated Borrower, (i) the Designated
Borrower Requirements have been met, and (ii) at least five (5) Business Days
have passed since the Designated Borrower Notice with respect to such Designated
Borrower was delivered to the Company and the Lenders.
(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency is an Eligible Currency.
(f) There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed financing under
this Agreement or the repayment thereof or as to rights created under any Loan
Document or as to application of the proceeds of the realization of any such
rights.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.



ARTICLE V 

REPRESENTATIONS AND WARRANTIES


Each Borrower represents and warrants to the Administrative Agent, each L/C
Issuer and the Lenders that:



5.01 Existence, Qualification and Power. Such Borrower (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its
84



--------------------------------------------------------------------------------



business as currently conducted, and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.



5.02 Authorization; No Contravention. The execution, delivery and performance by
such Borrower of each Loan Document to which such Borrower is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not: (a) contravene the terms of such Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation (other than the Loan Documents) binding upon
such Borrower or its properties or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Borrower or its property is subject, in either case under this
clause (b), to the extent such conflict could reasonably be expected to have a
Material Adverse Effect; or (c) violate any applicable Law in a manner which
could be reasonably expected to have a Material Adverse Effect.



5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Borrower of this Agreement or any other Loan
Document, other than (a) such as have been obtained or made and are in full
force and effect, or (b) those the failure to obtain or make which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.



5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by such
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws and by equitable
principles of general application.



5.05 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present, in all material respects, the
consolidated financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
for the fiscal quarter of the Company ending October 31, 2019, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present, in all material
respects, the consolidated financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
85



--------------------------------------------------------------------------------



(c) Since January 31, 2020, there has been no event or circumstance, either
individually or in the aggregate, that has had or would have a Material Adverse
Effect.



5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any Subsidiary or against any of their respective properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.



5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.



5.08 Ownership of Property. The Company and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary to the ordinary conduct of its business, except for (a) such
defects in title that do not materially interfere with the Company’s or such
Subsidiary’s ability to conduct its business as currently conducted, or (b)
where the failure to have such title or interests could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.



5.09 Environmental Compliance. There are no claims pending, or to any Borrower’s
knowledge, threatened, alleging potential liability or responsibility for
violation of any Environmental Law on the Company’s or such Subsidiary’s
businesses, operations and properties, in each case which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.



5.10 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company and its Subsidiaries operate.



5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state and
other tax returns and reports required to be filed with an applicable
Governmental Authority, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets that are due and payable, except (a) those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or (b) to the extent that the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. There is no tax assessment proposed in writing (and received by any
Borrower) against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. None of the Borrowers are party to any tax sharing
agreement.



5.12 ERISA Compliance.
(a) To the knowledge of each Borrower, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the IRS to the effect that the form of such Plan is
86



--------------------------------------------------------------------------------



qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS, or such Pension Plan is a prototype or volume submitter
plan that is the subject of an opinion or advisory letter from the IRS. To the
knowledge of each Borrower, nothing has occurred that would reasonably be
expected to prevent or cause the loss of such tax-qualified status.
(b) There are no pending or, to the knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred; (ii) each Borrower and each ERISA Affiliate
has met all applicable requirements under the Pension Funding Rules in respect
of each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) neither any
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (iv) neither any Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (v) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan, in each case
under this clause (c), that would result in liability to any Borrower, that
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.



5.13 Margin Regulations; Investment Company Act.
(a) Such Borrower is not engaged principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of such Borrower only or of the Company
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or subject to any restriction contained in any agreement or
instrument between such Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.
(b) No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.



5.14 Disclosure.
(a) No written report, financial statement, certificate or other written
information, other than projected financial information, other forward-looking
information and information of a general economic or industry-specific nature,
furnished by or on behalf of any Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), in each case as of the
87



--------------------------------------------------------------------------------



date furnished, when taken as a whole, contains any material misstatement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided, that, with respect to projected
financial information and other forward-looking information, such Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time furnished (it being
understood that such information is subject to significant contingencies, and no
assurance can be given that the projections will be realized and that actual
results may differ from projected results and that such differences may be
material).
(b) As of the Closing Date, to the knowledge of the Company, the information
included in any Beneficial Ownership Certification delivered to the
Administrative Agent or any Lender, if applicable, is true and correct in all
respects.



5.15 Compliance with Laws. The Company and each Subsidiary is in compliance with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted, or (b) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.



5.16 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
possess or can acquire on reasonable terms the right to use, all of the
trademarks, service marks, trade names, copyrights, patents and other
intellectual property rights that are reasonably necessary for the operation of
their businesses, without conflict with the rights of any other Person to the
knowledge of any Borrower, except for any such failure to own or possess or
conflict that would not reasonably be expected to have a Material Adverse
Effect.



5.17 Solvency. Each Borrower individually is, and the Company and its
Subsidiaries on a consolidated basis are, Solvent.



5.18 OFAC Representation. Neither the Company, nor any of its Subsidiaries, nor,
to the knowledge of any Borrower, any director, officer, employee, or controlled
affiliate thereof, is an individual or entity that is, or is owned or controlled
by one or more individuals or entities that is, (a) currently the subject or
target of any Sanctions, (b) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list administered or enforced by the United
Nations Security Council, the European Union, or any European Union member
state, or (c) located, organized or resident in a Designated Jurisdiction. The
Company and its Subsidiaries have conducted their businesses in compliance in
all material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.



5.19 Anti-Corruption Laws. The Company and its Subsidiaries have conducted their
businesses in material compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010 and other applicable
anti-corruption laws and have instituted and maintained policies and procedures
that it believes are reasonably designed to promote and achieve compliance with
such laws, in all material respects.



88



--------------------------------------------------------------------------------



5.20 Affected Financial Institutions. No Borrower is an Affected Financial
Institution.



5.21 Covered Entities. No Borrower is a Covered Entity.



5.22 Representations as to Foreign Borrowers.
(a) Each Foreign Borrower is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Borrower, the “Applicable Foreign
Borrower Documents”), and the execution, delivery and performance by such
Foreign Borrower of the Applicable Foreign Borrower Documents of such Foreign
Borrower constitute and will constitute private and commercial acts and not
public or governmental acts. No Foreign Borrower, nor any of its property, has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the Laws of the jurisdiction in which
such Foreign Borrower is organized and existing in respect of its obligations
under the Applicable Foreign Borrower Documents of such Foreign Borrower.
(b) The Applicable Foreign Borrower Documents of each Foreign Borrower are in
proper legal form under the Laws of the jurisdiction in which such Foreign
Borrower is organized and existing for the enforcement thereof against such
Foreign Borrower under the Laws of such jurisdiction, and to ensure the
legality, validity, enforceability or admissibility in evidence of the
Applicable Foreign Borrower Documents of such Foreign Borrower. It is not
necessary to ensure the legality, validity, enforceability or admissibility in
evidence of the Applicable Foreign Borrower Documents of such Foreign Borrower
that the Applicable Foreign Borrower Documents of such Foreign Borrower be
filed, registered or recorded with, or executed or notarized before, any court
or other authority in the jurisdiction in which such Foreign Borrower is
organized and existing or that any registration charge or stamp or similar tax
be paid on or in respect of the Applicable Foreign Borrower Documents of such
Foreign Borrower or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Borrower Document of such
Foreign Borrower or any other document is sought to be enforced and (ii) any
charge or tax as has been timely paid.
(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which any Foreign Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Borrower Documents of such Foreign Borrower or (ii) on any
payment to be made by such Foreign Borrower pursuant to the Applicable Foreign
Borrower Documents of such Foreign Borrower, except as has been disclosed to the
Administrative Agent. It is not required under the Laws of the jurisdiction in
which any Foreign Borrower is incorporated or resident to make any deduction for
or on account of Tax from any payment it may make under any Loan Documents.
(d) The execution, delivery and performance of the Applicable Foreign Borrower
Documents of each Foreign Borrower are, under applicable foreign exchange
control regulations of the jurisdiction in which such Foreign Borrower is
organized and existing, not subject to any notification or authorization except
(i) such as have been made or obtained or (ii) such as cannot
89



--------------------------------------------------------------------------------



be made or obtained until a later date (provided, that, any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
(e) The choice of the law of the State of New York as the governing law of the
Loan Documents will be recognized and enforced in each Foreign Borrower’s
jurisdiction of organization and any judgment obtained in New York in relation
to a Loan Document will be recognized and enforced in such Foreign Borrower’s
jurisdiction of organization.
(f) Under the Laws of the jurisdiction in which each Foreign Borrower is
organized it is not necessary that the Loan Documents be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the Loan
Documents or the transactions contemplated by the Loan Documents.



ARTICLE VI 

AFFIRMATIVE COVENANTS


From the Closing Date and until the Termination Date:



6.01 Financial Statements. The Company shall deliver to the Administrative
Agent, for distribution to each Lender:
(a) as soon as available (but in any event no earlier than the date such items
are filed with the SEC), but in any event within ninety (90) days after the end
of each fiscal year of the Company (and commencing with and including the
financial statements related to the fiscal year of the Company ending January
31, 2021), a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (other than any
qualification solely as a result of an impending debt maturity occurring within
12 months of the date of such report and opinion); and
(b) as soon as available (but in any event no earlier than the date such items
are filed with the SEC), but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Company (and commencing with and including the financial statements related to
the fiscal quarter of the Company ending April 30, 2020), a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Company’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer (or principal financial officer
with similar responsibilities), treasurer or controller that is a Responsible
Officer of the Company as fairly presenting in all material respects the
90



--------------------------------------------------------------------------------



financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under Sections 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.



6.02 Certificates; Other Information. The Company shall deliver to the
Administrative Agent, for distribution to each Lender:
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer (or principal financial officer
with similar responsibilities), treasurer or controller that is a Responsible
Officer of the Company, which shall include a certification of compliance with
the covenant set forth in Section 7.07;
(b) promptly after any reasonable request by the Administrative Agent, copies of
any detailed audit reports or management letters by independent accountants in
connection with the accounts or books of any Borrower, or any audit of any of
them;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent generally to the
stockholders of any Borrower, acting in such capacity, and copies of all annual,
regular, periodic and special reports and registration statements which such
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto (including all form 10-K
and 10-Q reports but excluding any Form S-8 or similar form);
(d) at least five (5) Business Days prior to such change, notice of any change
to any Borrower’s legal name;
(e) promptly following any reasonable written request, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act and the
Beneficial Ownership Regulation; and
(f) promptly, such additional information regarding (i) the business, financial
or corporate affairs of any Borrower, including as may be necessary for a Lender
to ensure compliance with applicable Law, or (ii) compliance with the terms of
the Loan Documents, in each case, as the Administrative Agent or any Lender
acting through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date: (i) on which the Company posts such documents, or
provides a link thereto on the Company’s website on the Internet at the website
address listed on Schedule 11.02 (provided, that, the Company shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the
91



--------------------------------------------------------------------------------



Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents); (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); (iii) on which such documents
are faxed to the Administrative Agent (or electronically mailed to an address
provided by the Administrative Agent); or (iv) in respect of the items required
to be delivered pursuant to Sections 6.01(a) or (b) or Section 6.02(c), on which
such items have been made available on the SEC website. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (A) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Syndtrak, IntraLinks, ClearPar or another similar electronic system
(the “Platform”), and (B) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Company or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby
agrees: (1) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (2) by marking Borrower Materials “PUBLIC,” each Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal securities laws
(provided, that, to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (3) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform that is designated “Public Investor Side Information”; and (4) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Investor Side
Information.”



6.03 Notices. The Company shall promptly, but in any event within five (5)
Business Days after any Responsible Officer of any Borrower has obtained
knowledge thereof, notify the Administrative Agent (for further distribution to
each Lender) of:
(a) the occurrence of any Default;
(b) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any of its Subsidiaries, in each case that
has resulted or could reasonably be expected to result in a Material Adverse
Effect; and
(c) the occurrence of any ERISA Event that has resulted or could reasonably be
expected to result in a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth in reasonable detail the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto.


92



--------------------------------------------------------------------------------




6.04 Payment of Taxes. The Company shall, and shall cause each Subsidiary to,
pay and discharge within thirty (30) days of the date the same shall become due
and payable, all its tax liabilities, assessments and governmental charges or
levies upon it or its properties, unless (a) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with (and to the extent required by) GAAP are being maintained by
the Company or such Subsidiary in connection therewith, or (b) the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.



6.05 Preservation of Existence, Etc.
(a) The Company shall, and shall cause each Subsidiary to, preserve, renew and
maintain in full force and effect its (i) legal existence (except in a
transaction permitted by Section 7.03) and (ii) good standing under the Laws of
the jurisdiction of its organization, except (other than with respect to any
Borrower), to the extent that failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b) The Company shall, and shall cause each Subsidiary to: (i) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary in the normal conduct of its business, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (ii) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.



6.06 Maintenance of Properties. The Company shall, and shall cause each
Subsidiary to, maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and casualty and condemnation excepted, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.



6.07 Maintenance of Insurance. The Company shall, and shall cause each
Subsidiary to, maintain with financially sound and reputable insurance companies
not Affiliates of the Company, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.



6.08 Compliance with Laws. The Company shall, and shall cause each Subsidiary
to, comply with the requirements of all Laws, including Environmental Laws, and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.



6.09 Books and Records. The Company shall, and shall cause each Subsidiary to,
maintain books of record and account in material conformity with GAAP and in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Company or such Subsidiary.


93



--------------------------------------------------------------------------------




6.10 Inspection Rights. The Company shall, and shall cause each Subsidiary to,
permit representatives and agents of the Administrative Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its Responsible Officers, and independent
public accountants (provided, that, the Company may, if it so chooses, be
present at or participate in any such discussion), at reasonable times during
normal business hours, upon reasonable advance written notice to the Company;
provided, that, such visits shall be at the expense of the Administrative Agent
and the Lenders and shall, unless an Event of Default has occurred and is
continuing at such time, be limited to no more than once in any calendar year;
provided, further, that, notwithstanding anything to the contrary herein, the
Company shall not be required to disclose, permit the inspection, examination or
making of copies of or abstracts from, or discuss any document, information, or
other matter: (a) that constitutes non-financial trade secrets or non-financial
proprietary information; or (b) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives
or contractors) (i) is prohibited by applicable Law, (ii) would violate any
attorney-client privilege, or (iii) would violate any obligation of
confidentiality binding on the Company (to the extent not created in
contemplation of the Company’s obligations under this Section 6.10); provided,
that, the Company shall notify the Administrative Agent that certain privileged
or confidential information is not being provided.



6.11 Use of Proceeds. The Company shall, and shall cause each Subsidiary to, use
the proceeds of the Credit Extensions for working capital and other lawful
corporate purposes (including to finance Acquisitions) not in contravention of
any applicable Law or of any Loan Document.



6.12 Sanctions and Anti-Corruption Laws. The Company shall, and shall cause each
Subsidiary to, conduct its businesses in material compliance with applicable
Sanctions and the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other applicable anti-corruption legislation in other
jurisdictions, and maintain policies and procedures that it reasonably believes
are designed to promote and achieve compliance with such Laws and Sanctions.



ARTICLE VII 

NEGATIVE COVENANTS


From the Closing Date and until the Termination Date:



7.01 Liens. The Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a) Liens existing on the Closing Date and listed on Schedule 7.01, and any
modifications, replacements, renewals or extensions thereof; provided, that, the
amount of Indebtedness or other obligations secured by such Liens is not
increased at the time of such modification, replacement, renewal or extension,
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with any such
modification, replacement, renewal or extension of the underlying Indebtedness
or by an amount equal to any existing commitments unutilized under the
underlying Indebtedness;
94



--------------------------------------------------------------------------------



(b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies (i) that are not overdue for a period of more
than thirty (30) days, or (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(c) statutory and ordinary course contractual Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business; provided, that, such Liens secure
only amounts not overdue for a period of more than thirty (30) days or, if due
and payable, are (i) unfiled and no other action has been taken to enforce the
same, or (ii) are being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been
established;
(d) (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than (A) any Lien imposed by ERISA, and (B) Liens in the
ordinary course of business securing liability for reimbursement of
indemnification obligations of insurance carriers providing property, casualty
or liability insurance to the Company, and (ii) Liens to secure obligations in
respect of letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments posted with respect to the items described in clause
(d)(i) above;
(e) (i) pledges or deposits to secure the performance of bids, trade contracts,
government contracts, performance bonds and leases (other than Indebtedness),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, and (ii) Liens to secure obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments posted
with respect to the items described in clause (e)(i) above;
(f) easements, rights of way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances affecting, and minor title deficiencies on or with respect to, real
property which, in the aggregate, do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company and its Subsidiaries;
(g) Liens securing judgments (or appeal or other surety bonds relating to such
judgments) not constituting an Event of Default under Section 8.01(h);
(h) leases, subleases, licenses or sublicenses granted to others (and pledges or
deposits securing such obligations) not interfering in any material respect with
the business of the Company and its Subsidiaries;
(i) (i) any interest of title of a lessor under operating leases permitted by
this Agreement, and (ii) purported Liens evidenced by the filing of Uniform
Commercial Code financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to operating leases permitted by
this Agreement or consignment or bailee arrangements entered into in the
ordinary course of business;
(j) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions and banker’s liens, rights of setoff upon
deposits of cash or other
95



--------------------------------------------------------------------------------



financial assets or similar rights and remedies (i) in favor of banks or other
depository institutions not granted in connection with the issuance of
Indebtedness, or (ii) in connection with commodity trading or other brokerage
accounts incurred in the ordinary course of business;
(k) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(l) (i) Liens of sellers of goods to the Company and its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable Law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses,
and (ii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business;
(m) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and its
Subsidiaries;
(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(o) Liens with respect to any Cash Collateral provided by any Borrower pursuant
to any Loan Document;
(p) any Lien existing on property (and the proceeds thereof) existing at the
time of its acquisition; provided, that, such Lien was not created in
contemplation of such acquisition;
(q) Liens solely on cash earnest money deposits made by any Borrower in
connection with any letter of intent or purchase agreement;
(r) rights of first refusal, put, call and similar rights arising in connection
with repurchase agreements;
(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(t) Liens securing obligations under any Swap Contract not entered into for
speculative purposes;
(u) Liens on cash or other property arising in connection with the defeasance,
discharge or redemption of Indebtedness;
(v) Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;
(w) Liens on cash collateral to secure obligations of the Borrowers, so long as
the aggregate amount of such cash collateral does not exceed $50,000,000 at any
time;
96



--------------------------------------------------------------------------------



(x) Liens on cash and securities (and deposit and securities accounts) securing
reimbursement obligations in respect of letters of credit and banker’s
acceptances issued for the account of the Company or any of its Subsidiaries in
the ordinary course of business;
(y) Liens on assets to be sold by the Company or any Subsidiary pursuant to an
agreement entered into for the disposition of such assets, pending the closing
of such disposition; provided, that, in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;
(z) Liens securing Indebtedness permitted by Section 7.02(k); provided, that,
(i) such Liens do not at any time encumber any property other than property
financed by such Indebtedness (together with any accessions thereto and proceeds
thereof), and (ii) such Liens attach to such property concurrently with or
within one hundred eighty (180) days after the acquisition thereof; and
(aa) Liens securing Priority Indebtedness permitted by Section 7.02(m).



7.02 Indebtedness. The Company shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness existing on the Closing Date as set forth on Schedule 7.02 (and
any Permitted Refinancing thereof);
(c) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided, that, such obligations are (or were) entered into by such
Person in the ordinary course of business and not for purposes of speculation or
taking a “market view;”
(d) Indebtedness owed to the Company or any Subsidiary;
(e) (i) Indebtedness of a Person that becomes a Subsidiary after the Closing
Date; provided, that, such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary; and (ii) any Permitted Refinancing of any
Indebtedness specified in Section 7.02(e)(i);
(f) Indebtedness (i) pursuant to tenders, statutory obligations, bids, leases,
governmental contracts, trade contracts, surety, stay, customs, appeal,
performance and/or return of money bonds or other similar obligations incurred
in the ordinary course of business, and (ii) in respect of any letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
to support any of the foregoing items;
(g) obligations incurred in respect of cash management services, netting
services, overdraft protection and similar arrangements, in each case in the
ordinary course of business;
(h) Indebtedness consisting of the financing of insurance premiums;
(i) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred in respect of workers compensation claims,
unemployment insurance
97



--------------------------------------------------------------------------------



(including premiums related thereto), other types of social security, pension
obligations, vacation pay, health, disability or other employee benefits;
(j) Indebtedness representing deferred compensation to directors, officers,
employees, members of management, managers, and consultants of such Subsidiary
in the ordinary course of business;
(k) Indebtedness in respect of Capitalized Finance Leases, Synthetic Lease
Obligations and purchase money obligations or other obligations, incurred to
finance the purchase, development or improvement of fixed or capital assets, and
renewals, replacements, refinancings and extensions thereof; provided, that,
such Indebtedness when incurred shall not exceed the purchase price or
development or improvement cost of the asset(s) financed and the reasonable,
related fees, premium, and expenses and financing costs;
(l) other unsecured Indebtedness of the Company; and
(m) Priority Indebtedness; provided, that, the aggregate outstanding principal
amount of such Priority Indebtedness shall not at any time exceed the greater of
(i) $700,000,000, and (ii) an amount equal to ten percent (10%) of Consolidated
Total Assets at such time (determined as of the end of the most recent fiscal
quarter of the Company for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) or, in the case of any such determination to
be made prior to the delivery of financial statements for the fiscal quarter of
the Company ended April 30, 2020, determined with reference to the Audited
Financial Statements).



7.03 Fundamental Changes. The Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to or in favor of any Person, except that, so long as no Default exists
or would result therefrom: (a) any Subsidiary (other than any Designated
Borrower) may merge or consolidate with and into the Company, so long as the
Company shall be the continuing or surviving Person of such merger or
consolidation; (b) any Subsidiary (other than any Designated Borrower) may merge
or consolidate with or into any other Subsidiary (other than any Designated
Borrower), so long as a Subsidiary is the continuing or surviving Person of such
merger or consolidation; (c) any Subsidiary (other than any Designated Borrower)
may merge or consolidate with or into any other Person; provided, that, (i) if
such merger or consolidation involves the Company, the Company shall be the
continuing or surviving Person, and (ii) such merger or consolidation does not
result in the Disposition of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole; and (d) any Subsidiary (other
than any Designated Borrower) may dissolve or liquidate; provided, that, (i)
such dissolution or liquidation does not result in the Disposition of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, and (ii) such dissolution or liquidation could not reasonably be expected
to have a Material Adverse Effect.



7.04 Change in Nature of Business. The Company shall not, nor shall it permit
any Subsidiary to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the Closing Date or any business reasonably
related, ancillary, complementary or incidental thereto.



7.05 Transactions with Affiliates. The Company shall not, nor shall it permit
any Subsidiary to, directly or indirectly, enter into any transaction of any
kind with any Affiliate of the Company,
98



--------------------------------------------------------------------------------



whether or not in the ordinary course of business, other than (a) intercompany
transactions that are not prohibited by Section 7.02 and Section 7.03, (b) any
transaction on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate (as determined in good faith by the Board of Directors
of the Company), and (c) compensation (including bonuses and equity
compensation) and indemnification of, and other employment arrangements with,
directors, officers and employees of the Company or such Subsidiary entered in
the ordinary course of business, including reimbursement of out-of-pocket
expenses and provision of officers’ and directors’ liability insurance.



7.06 Use of Proceeds. The Company shall not, nor shall it permit any Subsidiary
to, use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.



7.07 Financial Covenant. The Company shall not permit the Consolidated Leverage
Ratio, as of the end of any fiscal quarter of the Company for the four quarter
period ending on such date, to be greater than 3.50 to 1.0; provided, that, upon
the occurrence of a Qualified Acquisition, for each of the four fiscal quarters
of the Company immediately following such Qualified Acquisition (including the
fiscal quarter of the Company in which such Qualified Acquisition was
consummated) (such period of increase, the “Leverage Increase Period”), the
ratio set forth above shall be increased to 4.50 to 1.0; provided, further,
that, (a) the Company may terminate a Leverage Increase Period at any time by
written notice to the Administrative Agent and, upon the expiration or
termination of a Leverage Increase Period, the maximum Consolidated Leverage
Ratio shall be reduced to 3.50 to 1.0 until the Company subsequently consummates
another Qualified Acquisition (whereupon a new Leverage Increase Period may be
commenced as provided above, subject to the conditions set forth in this
proviso), (b) there shall be no more than three (3) Leverage Increase Periods
during the term of this Agreement, (c) for at least two (2) fiscal quarters of
the Company immediately following the expiration or termination each Leverage
Increase Period, the Consolidated Leverage Ratio as of the end of such fiscal
quarters shall not be greater than 3.50 to 1.0 prior to giving effect to another
Leverage Increase Period pursuant to the immediately preceding proviso, and (d)
the Leverage Increase Period shall only apply with respect to the calculation of
the Consolidated Leverage Ratio for purposes of determining compliance with this
Section 7.07 and not for any other purpose.



7.08 Sanctions. The Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject or target of Sanctions, in each of
the foregoing cases to the extent such use of proceeds or the funding of such
activities, business, individual or entity, as the case may be, violates any
Sanction, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction contemplated hereby, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.



7.09 Anti-Corruption Laws. The Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly, use the proceeds of any Credit Extension
for any purpose which would breach the
99



--------------------------------------------------------------------------------



United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions.



ARTICLE VIII 

EVENTS OF DEFAULT AND REMEDIES



8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:
(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein and in the currency required hereunder, any amount of principal of any
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, (ii) within three (3) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder, or
(iii) within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.05 (with
respect to the preservation of any Borrower’s legal existence), Section 6.11 or
Article VII; or
(c) Other Defaults. Any Borrower fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b)) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days after the Company’s receipt of written notice of such failure
from the Administrative Agent or any Lender; or
(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by any Borrower herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith,
shall be incorrect in any material respect (or in any respect if already
qualified by materiality or “Material Adverse Effect”) when made or deemed made;
or
(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
the Obligations and Indebtedness under Swap Contracts) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, and such failure is not waived
and continues beyond any cure period provided therein, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, in each case, beyond the applicable grace period, if any, provided
therefor, or any other event occurs, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due and payable or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, and such failure or demand is not waived; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default as defined in such
Swap Contract as to which the Company or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) that is
100



--------------------------------------------------------------------------------



not waived and continues beyond any cure period provided therein, or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which the Company or any Subsidiary is an Affected Party (as defined in such
Swap Contract) and, in either event, the Swap Termination Value owed by the
Company or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
(f) Insolvency Proceedings, Etc. The Company or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without its
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) consecutive calendar days; or any proceeding under
any Debtor Relief Law relating to the Company or such Material Subsidiary or to
all or any material part of its property is instituted without the consent of
such Person and continues undismissed, unstayed, unvacated and unbonded for
sixty (60) consecutive calendar days, or an order for relief is entered in any
such proceeding which order is not stayed; or
(g) Inability to Pay Debts. The Company or any Material Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or
(h) Judgments. There is entered against the Company or any Material Subsidiary
any one or more final judgments or orders for the payment of money which in the
aggregate exceed the Threshold Amount (to the extent not covered by independent
third‑party insurance as to which the insurer does not dispute coverage) and (i)
enforcement proceedings are commenced by any creditor upon such judgment or
order (and such execution shall not be paid, bonded or effectively stayed), or
(ii) there is a period of sixty (60) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or a
Multiemployer Plan which has resulted in liability of any Borrower under Title
IV of ERISA to the Pension Plan or Multiemployer Plan or the PBGC in an
aggregate amount that could reasonably be expected to have a Material Adverse
Effect, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount that could reasonably be expected to
have a Material Adverse Effect; or
(j) Invalidity of the Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or the occurrence of the
Termination Date, ceases to be in full force and effect; or any Borrower
contests in writing or pursuant to judicial proceedings the validity or
enforceability of any material provision of any Loan Document; or any Borrower
denies in writing that it has any or further liability or obligation under any
Loan Document (other than by reason of the occurrence of the Termination Date),
or purports to revoke, terminate or rescind any material provision of any Loan
Document; or
101



--------------------------------------------------------------------------------



(k) Change of Control. There occurs any Change of Control.



8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, by prior written notice to the Company (other
than with respect to an Event of Default pursuant to Section 8.01(f), which
shall require no prior written notice), take any or all of the following
actions:
(a) declare the commitments of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;
(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount otherwise required by this Agreement); and
(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, that, upon the occurrence of the entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.



8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.15 and Section 2.16 be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Disbursements and
other Obligations, ratably
102



--------------------------------------------------------------------------------



among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements, and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized by the Company
pursuant to Section 2.03(q) and Section 2.15, in each case, ratably among the
Administrative Agent, the Lenders and the L/C Issuers, in proportion to the
respective amounts described in this clause Fourth payable to them; and
Last, the balance, if any, after the occurrence of the Termination Date, to the
Borrowers or as otherwise required by Law.
Subject to Section 2.03(q) and Section 2.15, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.



ARTICLE IX 

ADMINISTRATIVE AGENT



9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than Section 9.06) are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and no
Borrower shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom and is intended to create
or reflect only an administrative relationship between contracting parties.



9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.



9.03 Exculpatory Provisions. Neither the Administrative Agent nor any Arranger
shall have any duties or obligations except those expressly set forth herein and
in the other Loan Documents and its
103



--------------------------------------------------------------------------------



duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, neither the Administrative Agent nor any Arranger:
(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and neither the Administrative Agent nor any Arranger
shall be liable for the failure to disclose, to any Lender or any L/C Issuer any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Company or
any of its Affiliates that is communicated to, or in the possession of, the
Administrative Agent or such Arranger in any capacity, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.01 and Section
8.02), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by a Borrower, a Lender or an L/C Issuer.
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (E) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
104



--------------------------------------------------------------------------------



foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender, any Participant, or any prospective
Lender or prospective Participant, is a Disqualified Institution, or (ii) have
any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, to any Disqualified
Institution.



9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance, extension, renewal or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.



9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.



9.06 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company (such consent (i) not to be unreasonably withheld or delayed, and (ii)
not being required to the extent an Event of Default under Section 8.01(a), (f)
or (g) has occurred and is continuing), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative
105



--------------------------------------------------------------------------------



Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders and the Company) (the “Resignation Effective Date”), then
the retiring Administrative Agent may (but shall not be obligated to) on behalf
of the Lenders and the L/C Issuers, appoint a successor Administrative Agent
meeting the qualifications set forth above (including consent of the Company, if
applicable); provided, that, in no event shall any successor Administrative
Agent be a Defaulting Lender or a Disqualified Institution. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender at such
time pursuant to clause (d) of the definition thereof, the Required Lenders may,
to the extent permitted by applicable Law, by notice in writing to such Person,
and, in each case, with the consent of the Company (such consent (i) not to be
unreasonably withheld or delayed, and (ii) not being required to the extent an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing), remove such Person as Administrative Agent and appoint a successor.
If no such successor shall have been so appointed by the Required Lenders (with
the consent of the Company, if applicable) and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders and the Company) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed), and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (A) while the retiring or removed Administrative Agent was acting as
Administrative Agent, and (B) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
106



--------------------------------------------------------------------------------



(d) Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and the Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Revolving Lenders to make
Committed Revolving Loans that are Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(f). If Bank of America resigns
as the Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Lenders to make Committed Revolving Loans that are Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment by the Company of a successor L/C
Issuer or successor Swing Line Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or the retiring Swing Line Lender, as
applicable, (ii) the retiring L/C Issuer and the retiring Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue Letters of Credit in substitution for the Letters of Credit issued
by such retiring L/C Issuer, if any, outstanding at the time of such succession
or make other arrangements reasonably satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.



9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer expressly acknowledges that neither the Administrative Agent nor
any Arranger has made any representation or warranty to it, and that no act by
the Administrative Agent or any Arranger hereafter taken, including any consent
to, and acceptance of any assignment or review of the affairs of the Company or
any Affiliate thereof, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any Arranger to any Lender or any L/C
Issuer as to any matter, including whether the Administrative Agent or such
Arranger have disclosed material information in their (or their Related
Parties’) possession.  Each Lender and each L/C Issuer represents to the
Administrative Agent and each Arranger that it has, independently and without
reliance upon the Administrative Agent, such Arranger, any other Lender or any
of their respective Related Parties and based on such documents and information
as it has deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Company and its Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers hereunder. Each Lender and each L/C Issuer
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any other Lender or any of their respective
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Company and its
Subsidiaries.  Each Lender and each L/C Issuer represents and warrants that (a)
the Loan Documents set forth the terms of a commercial lending facility, and (b)
it is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender or an L/C Issuer for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender or
107



--------------------------------------------------------------------------------



such L/C Issuer, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender and each L/C Issuer agrees
not to assert a claim in contravention of the foregoing.  Each Lender and each
L/C Issuer represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender or such L/C
Issuer, and either it, or the Person exercising discretion in making its
decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.



9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, joint bookrunners, syndication agent or co-documentation
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.



9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on such Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Section 2.03(j), Section 2.03(k), Section 2.09 and Section 11.04) allowed
in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and Section 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.



108



--------------------------------------------------------------------------------



9.10 Collateral Matters. The Lenders and the L/C Issuers irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release the
Cash Collateral and any Lien thereon in accordance with the terms and conditions
set forth in Section 2.15.



9.11 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that at least one of the following
is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14, and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (i) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender, or (ii) a Lender has provided
another representation, warranty and covenant in accordance with clause (iv) in
the immediately preceding clause (a), such Lender further (A) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (B)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not,
109



--------------------------------------------------------------------------------



for the avoidance of doubt, to or for the benefit of any Borrower, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any other Loan Document
or any documents related hereto or thereto).



ARTICLE X 

CONTINUING GUARANTY



10.01 Guaranty. The Company hereby absolutely and unconditionally guarantees, as
primary obligor and as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, as a mandatory cash collateralization,
upon demand or otherwise, and at all times thereafter, of any and all
Obligations of the Designated Borrowers (the “Guaranteed Obligations”);
provided, that, the liability of the Company with respect to this Guaranty shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law or other applicable Law. Without limiting the generality of
the foregoing, the Guaranteed Obligations shall include any such indebtedness,
obligations, and liabilities, or portion thereof, which may be or hereafter
become unenforceable or compromised or shall be an allowed or disallowed claim
under any proceeding or case commenced by or against any Borrower under any
Debtor Relief Laws. The Administrative Agent’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Company, and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Company under this Guaranty, and the Company
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.



10.02 Rights of Lenders. The Company consents and agrees that the Administrative
Agent, L/C Issuers and Lenders may, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof, amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof. Without limiting the generality of the foregoing, the
Company consents to the taking of, or failure to take, any action which might in
any manner or to any extent vary the risks of the Company under this Guaranty or
which, but for this provision, might operate as a discharge of the Company.



10.03 Certain Waivers. The Company waives: (a) any defense arising by reason of
any disability or other defense of any Designated Borrower, or the cessation
from any cause whatsoever (including any act or omission of any of the
Administrative Agent, any L/C Issuer or any Lender) of the liability of any
Designated Borrower; (b) any defense based on any claim that the Company’s
obligations exceed or are more burdensome than those of any Designated Borrower;
(c) the benefit of any statute of limitations affecting the Company’s liability
hereunder; (d) any right to proceed against any Designated Borrower, or pursue
any other remedy in the power of any of the Administrative Agent, any L/C Issuer
or
110



--------------------------------------------------------------------------------



any Lender whatsoever; and (e) to the fullest extent permitted by law, any and
all other defenses or benefits that may be derived from or afforded by
applicable Law limiting the liability of or exonerating guarantors or sureties.
The Company expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.



10.04 Obligations Independent. The obligations the Company hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations, and a separate action may be brought against the Company
to enforce this Guaranty whether or not any other Borrower or any other Person
is joined as a party.



10.05 Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Termination Date has occurred. If any amounts are paid to the
Company in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Administrative Agent, L/C Issuers and
Lenders and shall forthwith be paid to such to reduce the amount of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement.



10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until the Termination Date. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Company or any
Designated Borrower is made, or any of the Administrative Agent, any L/C Issuer
or any Lender exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Administrative
Agent, any L/C Issuer or any Lender in their discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Administrative Agent, the
L/C Issuers or the Lenders are in possession of or have released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction.
The obligations of the Company under this Section 10.06 shall survive
termination of this Guaranty and the Termination Date.



10.07 Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against the Company or any Designated Borrower under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by the Company
immediately upon demand by the Administrative Agent, the L/C Issuers or the
Lenders.



10.08 Condition of the Designated Borrowers. The Company acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Designated Borrowers such information concerning the financial
condition, business and operations of the Designated Borrowers as the Company
requires, and that none of the Administrative Agent, any L/C Issuer or any
Lender has any duty, and the Company is not relying on any such Person, at any
time, to disclose to it any information relating to the business, operations or
financial condition of the Designated Borrowers (the
111



--------------------------------------------------------------------------------



Company waiving any duty on the part of the Administrative Agent, any L/C Issuer
or any Lender to disclose such information and any defense relating to the
failure to provide the same).



10.09 Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of any Designated Borrower owing to the Company,
whether now existing or hereafter arising, including but not limited to any
obligation of any Designated Borrower to the Company as subrogee of the
Administrative Agent, the L/C Issuers and the Lenders or resulting from the
Company’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations; provided, that, notwithstanding the
foregoing, nothing shall prevent payment by any Designated Borrower in respect
of any such obligations and indebtedness in the ordinary course so long as no
Event of Default shall have occurred and be continuing. If the Administrative
Agent, the L/C Issuers and the Lenders so request after the occurrence and
during the continuance of an Event of Default, any such obligation or
indebtedness of any Designated Borrower to the Company shall be enforced and
performance received by the Company as trustee for the Administrative Agent, the
L/C Issuers and the Lenders and the proceeds thereof shall be paid over to the
Administrative Agent, the L/C Issuers and the Lenders on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Company under this Guaranty.



ARTICLE XI 

MISCELLANEOUS



11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) and such
Borrower, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, that, no such amendment,
waiver or consent shall:
(a) extend the expiry date of, or increase, any Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood and agreed that a waiver,
modification or amendment of, or consent to departure from, any condition
precedent set forth in Section 4.02 or of any Default, representation or
warranty or covenant, or a mandatory prepayment of, or mandatory reduction in,
Commitments is not considered an extension or increase in any Commitment of any
Lender);
(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (other than any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) without the written consent of
each Lender directly affected thereby;
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Disbursement or (subject to clause (iv) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, that, only the consent of the Required Lenders shall be
necessary to (i) amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest, Letter of Credit Fees or other
amounts at the Default Rate, or (ii) amend any financial covenant hereunder (or
any defined term used therein), even if the effect of
112



--------------------------------------------------------------------------------



such amendment would be to reduce the rate of interest on any Loan or any L/C
Disbursement or to reduce any fee payable hereunder;
(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;
(e) change any provision of clauses (a) through (i) of this proviso or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;
(f) release the Company (from its obligations as a Borrower or as a guarantor
hereunder) without the written consent of each Lender;
(g) change the definition of “Required Revolving Lenders” without the written
consent of each Revolving Lender;
(h) release any Designated Borrower, except in connection with the termination
of such Designated Borrower’s status as such under Section 2.18, without the
written consent of each Revolving Lender; or
(i) amend Section 1.09 or the definition of “Alternative Currency” without the
written consent of each Revolving Lender;
provided, further, that, notwithstanding anything herein to the contrary: (i)(A)
no amendment, waiver or consent shall, unless in writing and signed by the
applicable L/C Issuer in addition to the Lenders required above, directly or
adversely affect the rights or duties of such L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it, and (B) the L/C Commitment of any L/C Issuer may be modified as contemplated
by the definition of “L/C Commitment”; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lender in addition to the
Lenders required above, directly or adversely affect the rights or duties of the
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, directly or adversely affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (iv)
each Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (v) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (A) any Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender, and (B) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (vi) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein; (vii) the Required Lenders shall determine whether
or not to allow a Borrower to use cash collateral in the context of a bankruptcy
or insolvency proceeding and such determination shall be binding on all of the
Lenders; (viii) in order to effect any increase in accordance with Section 2.14,
this
113



--------------------------------------------------------------------------------



Agreement and any other Loan Document may be amended for such purpose (but
solely to the extent necessary to effect such increase and otherwise in
accordance with Section 2.14) by the Borrowers, the Administrative Agent and
each lender providing a portion of such increase; (ix) in order to effect any
extension in accordance with Section 2.17, this Agreement and any other Loan
Document may be amended for such purpose (but solely to the extent necessary to
effect such extension and otherwise in accordance with Section 2.17 (which may
include, for the avoidance of doubt, amendments to the definition of “Revolving
Maturity Date”)) by the Borrowers, the Administrative Agent and each lender
extending its Revolving Maturity Date; (x) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, each Borrower, and the relevant Lenders providing such
additional credit facilities (A) to add one or more additional credit facilities
to this Agreement, to permit the extensions of credit from time to time
outstanding hereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Committed Revolving Loans and the accrued interest
and fees in respect thereof and to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and/or
Required Revolving Lenders, as applicable, and (B) to change, modify or alter
any provision hereof relating to the pro rata sharing of payments among the
Lenders to the extent necessary to effectuate any of the amendments (or
amendments and restatements) enumerated in this clause (x); (xi) to the extent
permitted pursuant to Section 1.09, this Agreement may be amended to amend the
definition of “Alternative Currency” or “Eurocurrency Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto with the written consent of the Administrative Agent, Bank of America,
in its capacity as an L/C Issuer, and each Borrower; (xii) to the extent
permitted by Section 1.10(b) or Section 1.10(c), this Agreement may be amended
to make such reasonable changes of construction as the Administrative Agent may
from time to time specify; (xiii) this Agreement may be amended by each
Borrower, the applicable Applicant Borrower, and the Administrative Agent to add
such provisions as are deemed necessary, in the sole discretion of the
Administrative Agent, to facilitate the addition of any Designated Borrower
designated pursuant to Section 2.18; (xiv) in order to implement any Successor
Rate or any Successor Rate Conforming Changes, in each case in accordance with
Section 3.03(c), this Agreement may be amended for such purpose as provided in
Section 3.03(c); (xv) the L/C Commitment of any L/C Issuer may be terminated by
the Administrative Agent and such L/C Issuer in connection with the resignation
of such L/C Issuer pursuant to this Agreement: (xvi) if following the Closing
Date, the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document (including the schedules
and exhibits thereto), then the Administrative Agent and the Company shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement; and (xvii) this Agreement may be amended or amended and restated
without the consent of any Lender (but with the consent of the Borrowers and the
Administrative Agent) if, upon giving effect to such amendment or amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended or amended and restated), the Commitments of such Lender shall have
terminated, such Lender shall have no other commitment or other obligation
hereunder and such Lender shall have been paid in full all principal, interest
and other amounts owing to such Lender (or accrued for its account) under this
Agreement and the other Loan Documents.



11.02 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered
114



--------------------------------------------------------------------------------



by hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone may be
made to the applicable telephone number, as follows:
(i) if to the Borrowers, the Administrative Agent, Bank of America in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii) if to any other Lender (including such Lender in its capacity as an L/C
Issuer), to the address, facsimile number, electronic mail address or telephone
number specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided,
that, the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuers and the Borrowers each agree hereunder to
accept notices and other communications to it hereunder by (x) email sent to its
electronic email address set forth in Schedule 11.02 (or, in the case of an L/C
Issuer other than Bank of America, as set forth in the Administrative
Questionnaire provided by such L/C Issuer) (in each case, as may be updated by
written notice to the other parties hereto), or (y) other electronic
communications pursuant to procedures approved by it; provided, that, approval
of such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or
115



--------------------------------------------------------------------------------



communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) or the Borrowers or their Related Parties have any liability to
the Agent Parties, any Borrower, any Lender, any L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrowers’ or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.
(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent, and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities Laws.
(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
from all losses, reasonable costs and expenses, and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower. All telephonic notices to and other telephonic
116



--------------------------------------------------------------------------------



communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.



11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and all of the L/C Issuers;
provided, that, the foregoing shall not prohibit (a) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) each L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an L/C Issuer or the Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Borrower under any Debtor Relief Law; provided, further, that, if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02, and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.



11.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (limited, in the case of
any fees and expenses of legal counsel, to the reasonable and documented
out-of-pocket fees, disbursements and other charges of (A) one primary counsel
for the Administrative Agent, and (B) if reasonably necessary, one firm of local
counsel retained by the Administrative Agent in each relevant material
jurisdiction and one firm of specialty counsel in each relevant specialty), (ii)
all reasonable and documented out‑of‑pocket expenses incurred by each L/C Issuer
in connection with the issuance, amendment, renewal, reinstatement or extension
of any Letter of Credit or any demand for payment thereunder, and (iii) all
reasonable and documented out‑of‑pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan
117



--------------------------------------------------------------------------------



Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (limited,
in the case of any fees and expenses of legal counsel, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one firm of
primary counsel for all Indemnitees, taken as a whole, and if reasonably
necessary, one firm of local counsel for all Indemnitees, taken as a whole, in
each relevant material jurisdiction, and, if reasonably necessary, one firm of
specialty counsel for all Indemnitees, taken as a whole, in each relevant
specialty, and solely in the case of an actual or perceived conflict of
interest, one additional firm of counsel to each group of affected Indemnitees,
similarly situated and taken as a whole) incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Borrower) or arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Borrower, and regardless of whether any Indemnitee is a party
thereto; provided, that, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee (or any Related Indemnified Party of
such Indemnitee), or (2) a material breach of such Indemnitee’s obligations
under this Agreement or any other Loan Document, or (B) arise solely from a
proceeding that does not involve or arise from an act or omission by the Company
or any of the Company’s Affiliates and that is brought by an Indemnitee against
any other Indemnitee (other than any claims against the Administrative Agent, an
Arranger, a Lender or any L/C Issuer in its capacity or in fulfilling its role
as such). The Borrowers shall not be liable for any settlement of any claim
effected by any Indemnitee without the consent of the Company (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
the Company’s consent, or if there is a final judgment against an Indemnitee in
any such proceeding, the Borrowers shall indemnify and hold harmless such
Indemnitee in the manner set forth above. This Section 11.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
118



--------------------------------------------------------------------------------



(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Section 11.04(a) or (b) to be
paid by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposures of all Lenders at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided, that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this Section 11.04(c) are subject to the
provisions of Section 2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives and acknowledges that no other Person shall have, any claim against any
Indemnitee or any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided, that, the foregoing shall in no event
limit the Borrowers’ indemnification obligations under Section 11.04(b) to the
extent such special, indirect, consequential or punitive damages are included in
any third-party claim in connection with which such Indemnitee is otherwise
entitled to indemnification hereunder. No Indemnitee referred to in Section
11.04(b) or any other party hereto shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee or other party
hereto through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e) Payments. All amounts due under this Section shall be payable not later than
fifteen (15) days after receipt by any Borrower of written demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, and the Termination Date.



11.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the
119



--------------------------------------------------------------------------------



obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the occurrence of the Termination Date.



11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder or thereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section, (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) In the case of an assignment of the entire remaining amount of any of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned.
(B) In any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans (and participations in Letters of
Credit and Swing Line Loans) of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if a “Trade
Date” is specified in the Assignment and Assumption, as of such Trade Date,
shall not be less than $5,000,000, in the case of any assignment in respect of
the Aggregate
120



--------------------------------------------------------------------------------



Revolving Commitments, or $1,000,000, in the case of any assignment in respect
of the Term Facility, in either case, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, that, concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans, or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate facilities under this Agreement on a non-pro rata basis.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided, that, the
Company shall be deemed to have consented to any such assignment requiring its
consent under this clause (A) unless it shall object thereto by written notice
to the Administrative Agent within five (5) Business Days after having received
written notice thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C) the consent of each L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of Revolving Commitments and/or Committed
Revolving Loans.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 payable by the
assignor; provided, that, the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
121



--------------------------------------------------------------------------------



(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any Affiliates or any Subsidiaries, or (B) to any Defaulting
Lender or any of its Affiliates or Subsidiaries or to any Person who, upon
becoming a Lender hereunder, would constitute one of the foregoing Persons
described in this clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Revolving Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
122



--------------------------------------------------------------------------------



(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e)) (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided, that, such Participant (A)
agrees to be subject to the provisions of Section 3.06 and Section 11.13 as if
it were an assignee under paragraph (b) of this Section, and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as
123



--------------------------------------------------------------------------------



though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided, that, no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other Obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The parties
to this Agreement acknowledge and agree that the Participant Register is
intended to cause the Borrowers’ obligations hereunder to be issued in
“registered form” under Section 5f.103-1(c) of the United States Treasury
Regulations.
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any L/C Issuer
or the Swing Line Lender assigns all of its Revolving Commitment and Committed
Revolving Loans pursuant to subsection (b) above, such L/C Issuer or the Swing
Line Lender, as applicable, may (i) upon thirty (30) calendar days’ notice to
the Administrative Agent, the Company and the Lenders, resign as an L/C Issuer,
and/or (ii) upon thirty (30) calendar days’ notice to the Company, resign as
Swing Line Lender. In the event of any such resignation as an L/C Issuer or the
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided, that,
no failure by the Company to appoint any such successor shall affect the
resignation of such L/C Issuer or the Swing Line Lender, as the case may be. If
an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Revolving Lenders to make Committed Revolving Loans that
are Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant
to Section 2.03(f)). If Bank of America resigns as the Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Lenders to
make Committed Revolving Loans that are Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (B) the successor L/C Issuer shall issue
124



--------------------------------------------------------------------------------



letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements reasonably
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of such L/C Issuer with respect to such Letters of Credit.
(g) Disqualified Institutions.
(i) No assignment or, to the extent the DQ List has been posted on the Platform
for all Lenders, participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Company has consented to such assignment in its sole
and absolute discretion (but, for the avoidance of doubt, otherwise subject to
Section 11.06(b)(iii)(A)), in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment). For the avoidance
of doubt, with respect to any assignee or participant that becomes a
Disqualified Institution after the applicable Trade Date, such assignee shall
not retroactively be considered a Disqualified Institution. Any assignment in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.
(ii) If any assignment is made to any Disqualified Institution without the
Company’s prior consent in violation of clause (i) above, the Borrowers may, at
their sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrowers
owing to such Disqualified Institution in connection with such Revolving
Commitment, (B) in the case of an outstanding Term Loan held by a Disqualified
Institution, prepay such Term Loan by paying the lesser of (1) the principal
amount thereof, and (2) the amount that such Disqualified Institution paid to
acquire such Term Loan, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder and under
the other Loan Documents, and/or (C) require such Disqualified Institution to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.06), all of its interest, rights and
obligations under this Agreement and related Loan Documents to one or more
Eligible Assignees that shall assume such obligations at the lesser of (1) the
principal amount thereof, (2) the amount that such Disqualified Institution paid
to acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and the other Loan Documents; provided, that, (x) such
assignment does not conflict with applicable Laws, and (y) in the case of clause
(B) above, the Borrowers shall not use the proceeds from any Loans to prepay a
Term Loan held by a Disqualified Institution.
(iii) Notwithstanding anything to the contrary contained in this Agreement, (A)
Disqualified Institutions will not (1) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (2) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (3) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders, and
(B)(1) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the
125



--------------------------------------------------------------------------------



Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (2) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each
Disqualified Institution party hereto hereby agrees (I) not to vote on such Plan
of Reorganization, (II) if such Disqualified Institution does vote on such Plan
of Reorganization notwithstanding the restriction in the foregoing clause (I),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and (III) not to contest any
request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(II).
(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders, and/or (B)
provide the DQ List to each Lender requesting the same.



11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) upon request or demand by any regulatory
authority having jurisdiction over such Person or its Related Parties, (c) as
may be compelled by an order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding or to the extent required
by applicable Laws or regulations or by any subpoena or similar compulsory legal
process (in which case the Administrative Agent, such Lender or such L/C Issuer
agrees to inform the Company promptly thereof prior to such disclosure to the
extent not prohibited by applicable Law), (d) to any other party hereto, (e) to
the extent reasonably necessary or advisable, in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to become a Lender pursuant to Section 2.14(c) or Section
2.17(e), or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrowers and their obligations, this Agreement or payments
hereunder (it being understood that the DQ List may be disclosed to any assignee
or Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement in reliance on this clause (f)), (g)
on a confidential basis to (i) any rating agency in connection with rating any
Borrower or the credit facilities provided hereunder (provided that any such
disclosure shall be made in consultation with the Company), or (ii) the CUSIP
Service Bureau or any similar agency in connection with the application,
issuance, publishing and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Company, (i) to the extent
126



--------------------------------------------------------------------------------



such Information (A) becomes publicly available other than as a result of a
breach of this Section, (B) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers, or (C) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrowers or violating the terms of this Section.
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
or on behalf of the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary or any of their representatives. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (1) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (2) it has developed compliance
procedures regarding the use of material non-public information and (3) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.



11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing (but subject to the provisions of Section 11.03), each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, such L/C Issuer or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender or such L/C Issuer different from
the branch or office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer, the Swing Line Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such L/C Issuer or
their respective Affiliates may have. Each Lender and each L/C Issuer agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application; provided, that, the failure to give such notice shall not
affect the validity of such setoff and application.


127



--------------------------------------------------------------------------------




11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.



11.10 Counterparts; Integration; Effectiveness. This Agreement and each of the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents (including any Fee Letter), and any separate
letter agreements with respect to fees payable to the Administrative Agent or
any L/C Issuer, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.



11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.



11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the
128



--------------------------------------------------------------------------------



foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.



11.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 2.17(e) or Section 3.06(b), or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate (and such
Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment); provided, that:
(a) with respect to any assignment, the Company shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding “par” principal amount of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees), in the case of an assignment, or the Company (in the case of all other
amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d) such assignment does not conflict with applicable Laws; and
(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
Each party hereto agrees that (i) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the applicable Eligible Assignee,
and (ii) the Lender required to make such assignment need not be a party thereto
in order for such assignment to be effective and shall be deemed to have
consented to an be bound by the terms thereof; provided, that, following the
effectiveness of any such assignment, the other parties to such assignment agree
to execute and deliver such documents necessary to evidence such assignment as
reasonably requested by the applicable Lender; provided, further, that, any such
documents shall be without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 11.13 to the contrary, (A) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless
129



--------------------------------------------------------------------------------



arrangements satisfactory to such Lender (including the furnishing of a backstop
standby letter of credit in form and substance, and issued by an issuer,
reasonably satisfactory to such L/C Issuer or the depositing of Cash Collateral
into a Cash Collateral account in amounts and pursuant to arrangements
reasonably satisfactory to such L/C Issuer) have been made with respect to such
outstanding Letter of Credit, and (B) the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.06.



11.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN), AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER BORROWER IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR
130



--------------------------------------------------------------------------------



RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 11.14(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.



11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrowers and their
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (ii) the Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) the Administrative Agent, each Lender and each
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower or any of its
Affiliates, or any other Person, and (ii) none of the Administrative Agent, any
Arranger or any Lender has any obligation to any Borrower or any of its
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and none of the Administrative Agent, any Arranger or any Lender has any
obligation to disclose any of such interests to any Borrower or any of its
Affiliates. To the fullest extent permitted by law, each Borrower hereby agrees
not to assert any claims against the Administrative Agent, any Arranger or any
Lender with respect to any alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated by this Agreement
and the other Loan Documents.



131



--------------------------------------------------------------------------------



11.17 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of each Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the PATRIOT Act.
Each Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and the Beneficial
Ownership Regulation.



11.18 Electronic Execution of Assignments and Certain Other Documents.
(a) The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”) which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention.
(b) Each Borrower hereby acknowledges the receipt of a copy of this Agreement
and all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Borrowers, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.



11.19 Time of the Essence. Time is of the essence with respect to the Loan
Documents.



11.20 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO
132



--------------------------------------------------------------------------------



THE TRANSACTIONS CONTEMPLATED HEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.



11.21 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Solely to the extent any Lender or any L/C Issuer that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by the applicable Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or any L/C Issuer that is an
Affected Financial Institution; and (b) the effects of any Bail-In Action on any
such liability, including, if applicable, (i) a reduction in full or in part or
cancellation of any such liability, (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such Affected
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document,
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.



11.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree that, with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States), in the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.



133



--------------------------------------------------------------------------------



11.23 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).


[signature pages follow]





134



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

COMPANY:
WORKDAY, INC.,
a Delaware corporation
By: /s/ Robynne Sisco 
Name: Robynne SiscoTitle: Co-President and Chief Financial Officer





CREDIT AGREEMENT
WORKDAY, INC.



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Ronaldo Naval 
Name: Ronaldo NavalTitle: Vice President







CREDIT AGREEMENT
WORKDAY, INC.



--------------------------------------------------------------------------------




LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and the Swing Line Lender
By: /s/ Casey Richardson 
Name: Casey RichardsonTitle: Vice President







CREDIT AGREEMENT
WORKDAY, INC.



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,as a Lender and an L/C Issuer
By:/s/ Jesse Mason 
Name: Jesse MasonTitle: Director










CREDIT AGREEMENT
WORKDAY, INC.



--------------------------------------------------------------------------------




TRUIST BANK,as a Lender
By: /s/ Paige Scheper 
Name: Paige ScheperTitle: Vice President




CREDIT AGREEMENT
WORKDAY, INC.



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,as a Lender
By: /s/ Susan M. Bowes 
Name: Susan M. BowesTitle: Senior Vice President






CREDIT AGREEMENT
WORKDAY, INC.



--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.,as a Lender
By: /s/ Julie Lilienfeld 
Name: Julie LilienfeldTitle: Authorized Signatory








CREDIT AGREEMENT
WORKDAY, INC.



--------------------------------------------------------------------------------




MUFG UNION BANK, N.A.,as a Lender
By: /s/ Matthew Antioco 
Name: Matthew AntiocoTitle: Director









CREDIT AGREEMENT
WORKDAY, INC.

